 



Exhibit 10.1
AMENDED AND RESTATED
STRATEGIC ALLIANCE AGREEMENT
(Nicotinic Alpha-7 Program)
 
among
 
F. Hoffmann-La Roche Ltd
 
and Hoffmann-La Roche Inc.
 
and
 
Memory Pharmaceuticals Corp.

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page
 
           
ARTICLE 1.
  DEFINITIONS     1  
 
           
ARTICLE 2.
  GRANTS     8  
 
           
ARTICLE 3.
  DILIGENCE     10  
 
           
ARTICLE 4.
  PAYMENTS TO MEMORY     13  
 
           
ARTICLE 5.
  ROYALTIES     13  
 
           
ARTICLE 6.
  PAYMENT, REPORTING, AUDITING     18  
 
           
ARTICLE 7.
  GOVERNANCE; STRATEGIC ALLIANCE     20  
 
           
ARTICLE 8.
  INTENTIONALLY OMITTED     24  
 
           
ARTICLE 9.
  CLINICAL DEVELOPMENT AND REGULATORY MATTERS     24  
 
           
ARTICLE 10.
  MANUFACTURE AND SUPPLY     26  
 
           
ARTICLE 11.
  COMMERCIALIZATION     26  
 
           
ARTICLE 12.
  TRADEMARKS     26  
 
           
ARTICLE 13.
  OWNERSHIP OF INTELLECTUAL PROPERTY AND PATENT RIGHTS     26  
 
           
ARTICLE 14.
  REPRESENTATIONS AND WARRANTIES     33  
 
           
ARTICLE 15.
  CONFIDENTIAL INFORMATION     35  
 
           
ARTICLE 16.
  TERM AND TERMINATION     38  
 
           
ARTICLE 17.
  ARBITRATION     43  
 
           
ARTICLE 18.
  MISCELLANEOUS     43  

Schedules and Exhibits

     
SCHEDULE 1
  COMPOUND 3454 DATA AND REPORTS
 
   
SCHEDULE 2
  INTENTIONALLY OMITTED
 
   
SCHEDULE 3
  [*] GUIDELINES FOR COMPOUNDS
 
   
SCHEDULE 4
  END OF PHASE I CRITERIA
 
   
EXHIBIT A
  WORKPLAN
 
   
EXHIBIT B
  PAYMENTS WITH RESPECT TO 3454 PRODUCTS
 
   
EXHIBIT C
  PAYMENTS WITH RESPECT TO MEMORY PRODUCTS
 
   
EXHIBIT D
  PAYMENTS WITH RESPECT TO COLLABORATION PRODUCTS
 
   
EXHIBIT E
  ROYALTIES WITH RESPECT TO 3454 PRODUCTS
 
   
EXHIBIT F
  ROYALTIES WITH RESPECT TO MEMORY PRODUCTS

[*] CONFIDENTIAL TREATMENT REQUESTED
 i 

 



--------------------------------------------------------------------------------



 



     
EXHIBIT G
  ROYALTIES WITH RESPECT TO COLLABORATION PRODUCTS
 
   
EXHIBIT H
  INTENTIONALLY OMITTED
 
   
EXHIBIT I
  MEMORY PATENT RIGHTS
 
   
EXHIBIT J
  MEMORY PATENT RIGHTS PRIMARILY APPLICABLE TO MEMORY SCREENING TECHNOLOGY
 
   
EXHIBIT K
  HEADS OF AGREEMENT FOR CO-PROMOTION OF 3454 PRODUCT
 
   
EXHIBIT L
  INCLUDED ROCHE COMPOUNDS

[*] CONFIDENTIAL TREATMENT REQUESTED
ii

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED STRATEGIC ALLIANCE AGREEMENT
          This AGREEMENT, having a date of February 27, 2006, is made by and
among, on the one hand, F. HOFFMANN-LA ROCHE LTD, a Swiss corporation having its
principal place of business at Grenzacherstrasse 124, CH-4070, Basel,
Switzerland and HOFFMANN-LA ROCHE INC., a New Jersey corporation, having its
principal place of business at 340 Kingsland Street, Nutley, New Jersey 07110
(collectively “Roche”) and, on the other hand, MEMORY PHARMACEUTICALS CORP., a
Delaware corporation, having its principal place of business at 100 Philips
Parkway, Montvale, New Jersey 07645 (“Memory”). This “Agreement” means this
Amended and Restated Strategic Alliance Agreement, as hereafter amended or
otherwise modified.
INTRODUCTION

1.  
Memory has a research and development program relating to the neuronal nicotinic
alpha-7 receptor (“Memory’s Program”), and owns related intellectual property
rights.
  2.  
Roche has a research and development program relating to the neuronal nicotinic
alpha-7 receptor, and owns related intellectual property rights (“Roche’s
Program” and together with Memory’s Program, the “Program”).
  3.  
Roche has expertise in the research, development, manufacture and
commercialization of pharmaceutical products.
  4.  
Memory and Roche previously entered into a Strategic Alliance Agreement dated
August 19, 2003 with respect to Memory’s Program (the “Original Strategic
Alliance Agreement”) and Memory and Roche desire to amend and restate the
Original Strategic Alliance Agreement in its entirety.
  5.  
In consideration of the mutual covenants and promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Memory and Roche hereby amend and restate the
Original Strategic Alliance Agreement in its entirety and agree as follows:

Article 1. Definitions
          As used in this Agreement, the following terms, whether used in the
singular or plural, shall have the following meanings:

1.1  
“Affiliate” means (a) a business entity which owns, directly or indirectly, at
least fifty percent (50%) of the voting shares or other means of control of a
Party; or (b) a business entity in which at least fifty percent (50%) of the
voting shares or other means of control are owned by a Party, either directly or
indirectly; or (c) a business entity, the majority ownership of which is
directly or indirectly common to the majority ownership of a Party. Anything to
the contrary in this paragraph notwithstanding, [*] a Delaware corporation,
shall not be deemed an Affiliate of Roche unless Roche provides written notice
to Memory of its desire to include [*] as an Affiliate of Roche. Notwithstanding

[*] CONFIDENTIAL TREATMENT REQUESTED

1



--------------------------------------------------------------------------------



 



   
the preceding provisions, once an entity ceases to be an Affiliate, then such
entity shall, without any further action, cease to have any rights, including
license and sublicense rights, under this Agreement that it has by reason of
being an Affiliate.
     
If [*] does not agree to be bound by the terms and conditions of this Agreement,
then [*] shall have none of the rights and obligations of an Affiliate of Roche
under this Agreement, and [*] shall be treated as a Third Party under this
Agreement and, accordingly, Roche may not grant a sublicense to [*] except as
provided in Section 2.4 hereof.
  1.2  
“Agreement Term” means the term of this Agreement, more fully described in
Section 16.2.
  1.3  
“Bioequivalent Product” means, with respect to a given Product sold in a given
country of the Territory by Roche, its Affiliate or sublicensee, a product sold
by a Third Party in such country containing the same or similar compound (or an
acid, salt or ester thereof) as such Product.
  1.4  
“Change of Control” means (i) the sale, lease, exchange, transfer or other
disposition (including, without limitation, by merger, consolidation or
otherwise) of assets constituting all or substantially all of the assets of the
company and its subsidiaries, taken as a whole, to a person (or entity) or group
of persons (or entities) acting together, (ii) any merger, consolidation or
other business combination or refinancing or recapitalization of the company as
a result of which the voting securities of the continuing or surviving entity
issued in respect of the company’s voting securities outstanding immediately
prior to the transaction represent less than [*] % of the total issued and
outstanding voting securities of the continuing or surviving entity immediately
following such transaction, (iii) any transaction or series of transactions in
or as a result of which any “person” (as that term is defined in
Sections 3(a)(9) or 13(d) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)) becomes the “beneficial owner” (as that term is defined in
Rule 13d-3 under the 1934 Act), directly or indirectly, of securities of the
company representing [*] % or more of the total voting power represented by the
company’s then outstanding voting securities, and (iv) whether by virtue of an
actual or threatened proxy contest (including a consent solicitation) or any
merger, reorganization, consolidation or similar transaction persons who are
directors of the company immediately prior to such proxy contest or the
execution of the agreement pursuant to which such transaction is consummated
(other than a director whose initial assumption of office was in connection with
a prior actual or threatened proxy contest) cease to constitute [*] of the Board
of Directors of the company or any successor entity immediately following such
proxy contest or the consummation of such transaction.
  1.5  
“Collaboration Compound” means (a) a compound (or a prodrug or metabolite
thereof) other than a Memory Compound or Compound 3454, which is: (i) a
nicotinic alpha-7 agonist [*] that is conceived, acquired or Controlled by
either Party prior to the date hereof and (ii) has previously been demonstrated
by either Party to have Threshold Activity prior to the Effective Date or during
the Extended Period [*] or (b) a compound (or a prodrug or metabolite thereof),
other than a Memory Compound or Compound

[*] CONFIDENTIAL TREATMENT REQUESTED

2



--------------------------------------------------------------------------------



 



     
3454, which is: (i) a nicotinic alpha-7 agonist [*] is conceived, acquired or
Controlled by either party after the date hereof and prior to the end of the
Extended Period and (ii) demonstrated by either Party to have Threshold Activity
prior to the end of the Extended Period.
    1.6  
“Collaboration Patent Rights” means all Patent Rights other than Memory Patent
Rights that Memory and/or Roche owns or Controls during the Agreement Term that
Cover any Collaboration Compound and/or relating to any other invention
conceived, acquired or Controlled by either Party during the Extended Period.
    1.7  
“Collaboration Product” means any pharmaceutical product that includes, in whole
or as a component, a Collaboration Compound as an active ingredient thereof.
    1.8  
“Combination Product” means any product containing both a pharmaceutically
active agent which causes it to be considered a Product and one or more other
pharmaceutically active agents which are not Products.
    1.9  
“Composition of Matter Claim” means, for a given Product in a given country of
the Territory, a Valid Claim of a Memory Patent Right and/or a Collaboration
Patent Right that Covers the molecule per se of any compound that is included in
such Product, in whole or as a component thereof, as an active ingredient of
such Product.
    1.10  
“Compound” means any Memory Compound, Collaboration Compound or, from and after
the date that Roche obtains a License to Compound 3454 pursuant to Section 2.1
hereof, Compound 3454.
    1.11  
“Compound 3454” means the compound developed by Memory, designated as “compound
3454” [*].
    1.12  
“Control” (including the variations such as “Controls” or “Controlled”) means
with respect to a Party and as to any material, data, information or
intellectual property right, that such Party owns, co-owns or has a license to
such material, data, information or intellectual property right and has the
ability to grant access a license, or a sublicense to such material, data,
information or intellectual property right to the other Party and its Affiliates
and Sublicensees for use or application as provided herein, without violating an
agreement with, or infringing any rights of, a Third Party.
    1.13  
“Cover” (including the variations such as “Covered”, “Coverage” or “Covering”)
shall mean that the making, using, offering for sale, selling, importing or
exporting of a given product would infringe a claim of a Patent Right in the
absence of a License under such Patent Right. The determination of whether a
product is Covered by a particular Patent Right shall be made on a
country-by-country basis.
    1.14  
“Effective Date” means the date that all conditions subsequent under
Section 16.1 have occurred provided that if Section 16.1 is inapplicable,
Effective Date means the date on which this Agreement was last executed by
Memory or Roche.
    1.15  
“End of Phase I” means the date that all Phase I clinical trials have been
completed.

[*] CONFIDENTIAL TREATMENT REQUESTED

3



--------------------------------------------------------------------------------



 



1.16  
“End of Phase IIa” means the date that all Phase IIa clinical trials have been
completed.
  1.17  
“Europe” means the United Kingdom, Germany, Italy, France and Spain.
  1.18  
“Event” means any of the events listed in Section 5.9 hereof and Exhibits B
through G hereto with respect to which payments are required to be made by Roche
to Memory as provided therein.
  1.19  
“Extended Period” means the period commencing on the Effective Date and ending
on the later of (a) the date that is six (6) months after the end of the
Strategic Alliance Term and (b) March 31, 2008.
  1.20  
“Field” means prophylaxis and treatment of diseases, in all indications, for
either human or veterinary use.
  1.21  
“FTE” means a full-time equivalent scientific person year, consisting of a total
of 1840 hours per year of scientific work on an annualized basis, in the conduct
of the Program.
  1.22  
“Included Roche Compounds” means the compounds listed on Exhibit L [*].
  1.23  
“IND” means an Investigational New Drug Application filed with the US Food and
Drug Administration (“FDA”) for human clinical testing of a drug.
  1.24  
“Indication” means a Neurological Indication, a Psychiatric Indication or an
Other Indication.
  1.25  
“Initiation of Phase I” means the date that a human is first dosed with a
Product in a Phase I clinical trial.
  1.26  
“Initiation of Phase IIa” means the date that a patient is first dosed with a
Product in a Phase IIa clinical trial.
  1.27  
“Initiation of Phase III” means the date that a patient is first dosed with a
Product in a Phase III clinical trial.
  1.28  
“Invention” means an invention that is made in the conduct of the Strategic
Alliance.
  1.29  
“Joint Patent Rights” means all Patent Rights that Memory and Roche jointly own,
or otherwise jointly have the right to grant the licenses herein, during the
Agreement Term.
  1.30  
“JSC” means the committee organized and operating as provided in Article 7.
  1.31  
“Know-How” means data, knowledge and information, including materials, samples,
chemical manufacturing data, toxicological data, pharmacological data,
preclinical data, assays, platforms, formulations, specifications, quality
control testing data, that are necessary or useful for the discovery,
manufacture, development or commercialization of Product in the Territory.

[*] CONFIDENTIAL TREATMENT REQUESTED

4



--------------------------------------------------------------------------------



 



1.32  
“Launch” means, with respect to a Product in a country of the Territory, the
date of the first commercial sale by Roche, its Affiliate or its sublicensee of
the given Product in the given country after Regulatory Approval, if any, in
such country.
  1.33  
“License Exercise Period” means, with respect to Compound 3454, the sixty
(60) day period immediately following the later of the End of Phase IIa or the
date of delivery by Memory to Roche of the data and reports specified in
Schedule 1 related to such Compound 3454.
  1.34  
“License Rights Maintenance Fees” means, with respect to any Product, the
payments by Roche to Memory pursuant to Section 4.4 hereof.
  1.35  
“Major Market Countries” means the US, Canada, Japan and Europe.
  1.36  
“Memory Compound” means any compound which is a nicotinic alpha-7 agonist [*]
(a) (i) the composition of matter of which is Covered in the United States by
any of the Memory Patent Rights as of the Effective Date or (ii) that is listed
in a letter of even date from Memory to Roche and (b) demonstrated by either
Party to have Threshold Activity prior to the Effective Date or during the
Extended Period provided that Compound 3454 is not a Memory Compound.
  1.37  
“Memory Know-How” means all Know-How that Memory owns or Controls during the
Extended Period and thereafter, to the extent necessary for the discovery,
manufacture, development, making use, sale or commercialization of Product in
the Territory, during the Agreement Term.
  1.38  
“Memory Patent Rights” means all Patent Rights that Memory owns, or otherwise
has the right to grant the licenses herein, (a) as of the Effective Date, and
listed in Exhibit I hereto, (b) that Covers a Memory Compound during the
Agreement Term or (c) if Roche exercises the License to Compound 3454, that
Covers Compound 3454 during the Agreement Term.
  1.39  
“Memory Product” means any pharmaceutical product that includes, in whole or as
a component, any Memory Compound as an active ingredient thereof.
  1.40  
“NDA” means a New Drug Application filed with the FDA, or its foreign
equivalent, for a drug.
  1.41  
“NDA Filing” means for a given Product, the date that an NDA is filed for the
Product.
  1.42  
“Net Sales” and the related term “Adjusted Gross Sales” mean:
     
“Adjusted Gross Sales” means the amount of gross sales of the Product invoiced
by Roche, its Affiliates and its sub-licensees to independent third parties less
deductions of returns and return reserves (such reserves consistent with
Generally Accepted Accounting Principles) (including allowances actually given
for spoiled, damaged, out-dated, rejected, returned Product sold, withdrawals
and recalls), rebates to the extent consistently applied by Roche to its
products (price reductions, rebates to social and

[*] CONFIDENTIAL TREATMENT REQUESTED

5



--------------------------------------------------------------------------------



 



   
welfare systems, charge backs and charge back reserves (such reserves consistent
with Generally Accepted Accounting Principles), cash sales incentives (but only
to the extent it is a sales related deduction which is accounted for within
Roche on a product-by-product basis)), government mandated rebates and similar
types of rebates (e.g., P.P.R.S, Medicaid, each as consistently applied by Roche
to its products), volume (quantity) discounts, each as consistently applied by
Roche to its products, taxes (value added or sales taxes, government mandated
exceptional taxes and other taxes directly linked to the gross sales amount), it
being understood that income and capital gains taxes are not the type of taxes
contemplated as a deduction in this definition of Adjusted Gross Sales.
     
“Net Sales” means, for the US, the amount calculated by subtracting from the
amount of Adjusted Gross Sales a lump sum deduction of [*] percent ([*]%) of
Adjusted Gross Sales in lieu of those sales related deductions which are not
accounted for within Roche on a product by product basis (e.g. outward freights,
postage charges, transportation insurance, packaging materials for dispatch of
goods, custom duties, bad debt, discounts granted later than at the time of
invoicing, and cash discounts).
     
“Net Sales” means, for the ROW Territory, the amount calculated by subtracting
from the amount of Adjusted Gross Sales a lump sum deduction of [*] percent
([*]%) of Adjusted Gross Sales in lieu of those sales related deductions which
are not accounted for within Roche on a product by product basis (e.g. outward
freights, postage charges, transportation insurance, packaging materials for
dispatch of goods, custom duties, bad debt, discounts granted later than at the
time of invoicing, and cash discounts).
     
Notwithstanding the foregoing, amounts received by Roche, its Affiliates and
sublicensees for the sale of Product among Roche, its Affiliates or sublicensees
for resale shall not be included in the computation of Adjusted Gross Sales and
Net Sales.
  1.43  
“Neurological Indication” means prophylaxis or treatment of Alzheimer’s disease
(including management of psychotic symptoms of Alzheimer’s disease), prophylaxis
or treatment of mild cognitive impairment (“MCI”) or treatment of vascular
dementia.
  1.44  
“Other Indication” means any indication other than a Neurological Indication or
a Psychiatric Indication.
  1.45  
“Party” means Roche and/or Memory.
  1.46  
“Patent Right” means all rights under any patent or patent application in any
country of the Territory, including any substitution, extension or supplementary
protection certificate, reissue, reexamination, renewal, division, continuation
or continuations-in-part thereof, relating to the discovery, manufacture,
development or commercialization of nicotinic alpha-7 agonist [*] compounds in
the Territory.
  1.47  
“Phase I” means the first phase of human clinical trials of a drug required by
the US FDA to gain evidence of safety in volunteers, as described in 21 CFR
Part 312, as it may be amended.

[*] CONFIDENTIAL TREATMENT REQUESTED

6



--------------------------------------------------------------------------------



 



1.48  
“Phase II” means the second phase of human clinical trials of a drug required by
the US FDA to gain evidence of efficacy in the target population, determine
optimal dosage, and obtain expanded evidence of safety for Product(s), as
described in 21 CFR Part 312, as it may be amended.
  1.49  
“Phase IIa” means one or more Phase IIa trials (at least one of which is
conducted in a Major Market Country) collectively designed to demonstrate
preliminary proof of clinical efficacy using medically recognized surrogate
markers or end points.
  1.50  
“Phase IIb” means one or more Phase IIb trials (at least one of which trials was
conducted in a Major Market Country) collectively designed to demonstrate
efficacy of a pharmaceutical product in a target population and/or to establish
the optimal dosing regimen for such product.
  1.51  
“Phase III” means the third phase of human clinical trials of a drug required by
the US FDA to gain evidence of efficacy in the target population, and obtain
expanded evidence of safety for Product(s), as described in 21 CFR Part 312, as
it may be amended.
  1.52  
“Product” means any and all products that include, in whole or as a component
thereof, a Memory Compound, Collaboration Compound or, after Roche obtains a
License to Compound 3454 pursuant to Section 2.1 hereof, Compound 3454, as an
active ingredient thereof.
  1.53  
“Psychiatric Indication” means schizophrenia (including management of the
manifestations of symptoms of schizophrenia), depression, bipolar disorders,
anxiety and ADHD.
  1.54  
[*] means, with respect to any Compound, [*].
  1.55  
[*] means, with respect to any Compound, [*].
  1.56  
“Regulatory Approval” means any approvals (including pricing and reimbursement
approvals), licenses, registrations or authorizations of any national or
international or local regulatory agency, department, bureau or other
governmental entity, necessary for the manufacture and sale of a Product in the
Field in a regulatory jurisdiction in the Territory.
  1.57  
“Roche Patent Rights” means all Patent Rights that Roche owns, or otherwise has
the right to grant the licenses herein, during the Agreement Term.
  1.58  
“ROW Territory” means all countries and territories other than the US.
  1.59  
“Strategic Alliance” means discovery and development by Memory and/or Roche and
its Affiliates of pharmaceuticals acting against nicotinic alpha-7 receptor and
development and commercialization of such pharmaceuticals by Roche and/or
Memory, as provided for in this Agreement.

[*] CONFIDENTIAL TREATMENT REQUESTED

7



--------------------------------------------------------------------------------



 



1.60  
“Strategic Alliance Term” means the period commencing on the Effective Date and
ending on December 31, 2007, as such period may be extended by mutual agreement
of the Parties in writing.
  1.61  
“Territory” means all countries and territories in the world.
  1.62  
“Third Party” means a person or entity other than (i) Memory or any of its
Affiliates, or (ii) Roche or any of its Affiliates.
  1.63  
“Threshold Activity” means [*].
  1.64  
“3454 Product” means any pharmaceutical product that includes, in whole or as a
component, the Compound 3454 as an active ingredient thereof.
  1.65  
“US” means the United States of America and its possessions and territories,
including Puerto Rico.
  1.66  
“Valid Claim” means a claim in any (i) unexpired and issued Memory Patent Right
or Collaboration Patent Right that has not been disclaimed, revoked or held
invalid by a final unappealable decision of a court of competent jurisdiction or
government agency or (ii) pending patent application that is a Memory Patent
Right or Collaboration Patent Right, which application has been on file with the
applicable patent office for no more than ten (10) years and for which there has
been reasonably consistent activity to advance to issuance of a patent.

Article 2. Grants

2.1  
Grants. Subject to the terms and conditions of this Agreement, Memory hereby
grants to Roche a sole and exclusive license, including the right to grant
sublicenses pursuant to Section 2.4, under the Memory Patent Rights and Memory’s
interest in the Collaboration Patent Rights and to use the Memory Know-How, to
make, use, offer for sale, sell, import and export all Products other than
Compound 3454 in the Territory for use in the Field. Subject to the terms and
conditions of this Agreement, during the License Exercise Period, Roche shall
have the right with respect to Compound 3454 to obtain a sole and exclusive
license, including the right to grant sublicenses pursuant to Section 2.3, under
the Memory Patent Rights and Memory’s interest in the Collaboration Patent
Rights and to use the Memory Know-How, to make, use, offer for sale, sell,
import and export such Compound 3454 and 3454 Products in the Territory for use
in the Field (a “License”). In addition, subject to the terms and conditions of
this Agreement, Memory hereby grants to Roche a non-exclusive license, including
the right to grant sublicenses pursuant to Section 2.4, under any additional
patent rights that Memory Controls to the extent necessary to make, use, offer
for sale, sell, import and export (i) all Products other than Compound 3454 in
the Territory for use in the Field and (ii) if Roche exercises the right to
obtain the license for Compound 3454, Compound 3454. The right of Roche to
obtain a License to Compound 3454 as provided in this Section 2.1 shall be
exercisable by Roche giving written notice to Memory and making or having made
payment to Memory of all License Rights Maintenance Fees for such Product under
Section 4.4 with respect to a License for a Product for an Indication. If Roche
exercises such right as provided

[*] CONFIDENTIAL TREATMENT REQUESTED

8



--------------------------------------------------------------------------------



 



   
herein, Memory shall be deemed to have granted such License hereunder without
any requirement for further action by or on behalf of either Party.
     
Nothing in this Agreement grants to Roche any right or license to use Memory
Know-How for any purpose other than to make, use, offer for sale, sell, import
and export Products in the Territory for use in the Field. Further, nothing in
this Agreement shall limit the right of Memory to use Memory Know-How for any
purpose other than the making, using, offering for sale, selling, importing or
exporting Products in the Territory for use in the Field.
  2.2  
Intentionally Omitted.
  2.3  
Restrictions on Third Party Rights. Memory shall not grant any license or rights
to a Third Party with respect to Compound 3454 or itself commercialize Compound
3454 unless and until Roche has declined or failed to exercise its right to
obtain a License to such compound pursuant to Sections 2.1 and 16.4(a) hereof.
In the event that Roche so declines or fails to exercise its right to obtain a
License to such compound, Memory shall be free to license or grant any rights to
a Third Party with respect Compound 3454 and/or itself commercialize Compound
3454.
  2.4  
Sublicense Rights. The rights and licenses granted to Roche under Section 2.1
shall include the right to grant sublicenses to its Affiliates and Third Parties
under such rights and licenses, in whole or in part, solely to the extent
necessary to make, use, offer for sale, sell, import or export Products in the
Territory for use in the Field. If Roche grants such a sublicense, Roche shall
ensure that all of the applicable terms and conditions of this Agreement shall
apply to the Affiliate or Third Party sublicensee to the same extent as they
apply to Roche for all purposes. Roche assumes full responsibility for the
performance of all obligations and observance of all terms so imposed on such
Affiliate or Third Party sublicensee and will itself account to Memory for all
payments due under this Agreement by reason of such sublicense.
     
Roche shall not sublicense its rights to offer a Memory Product for sale or sell
a Memory Product in a Major Market Country [*] without the prior written consent
of Memory which shall not be unreasonably withheld. With respect to any 3454
Product, Roche shall not have the right to sublicense the rights granted to
Roche under Section 2.1 to any Third Party with respect to any 3454 Product,
except upon the prior written approval of Memory, which approval Memory shall
not unreasonably withhold.
     
Any sublicense may, at the written election of Memory, continue in full force
and effect after the termination of any of the underlying licenses granted
herein to Roche (the foregoing shall apply to a termination in whole or in part
of such underlying licenses). Upon the licenses granted herein to Roche becoming
fully paid up pursuant to Section 16.1(b), any and all sublicenses granted by
Roche similarly shall become fully paid up as to Memory.
  2.5  
Memory Co-Promotion Right. Memory shall have the right to co-promote in the US
each Product containing Compound 3454, in accordance with the provisions of
Exhibit K

[*] CONFIDENTIAL TREATMENT REQUESTED

9



--------------------------------------------------------------------------------



 



   
hereto. Within forty-five (45) days after the end of Phase II with respect to
any such Product, Roche shall provide Memory with (i) the results and analysis
of Phase II studies, and (ii) Roche’s then final, approved Phase III development
plan (including budget). Memory shall exercise its co-promotion right with
respect to any such Product by (a) giving written notice thereof to Roche within
forty-five (45) days after receipt of the items described in the immediately
preceding sentence, and (b) making a one-time payment to Roche in the amount of
[*] percent ([*]%) of Roche’s budgeted Phase III global development costs for
such Product as set forth in Roche’s then final, approved Phase III development
plan (including budget). If Memory exercises its right to co-promote any such
Product in the US, the royalties otherwise payable by Roche to Memory hereunder
with respect to the Net Sales of such Product in the US shall be reduced by [*]
percent ([*]%). Upon Memory’s exercise of its co-promotion right with respect to
any such Product, the Parties shall negotiate in good faith and enter into a
Co-Promotion Agreement consistent with terms set forth in Exhibit K hereto.
  2.6  
Requirement to Divest. If Roche is required by a relevant government authority
in a given country of the Territory to divest rights to a Memory Compound,
Compound 3454, 3454 Product, and/or a Memory Product with respect to which Roche
has not commenced the Initiation of Phase III, then Roche shall use its
reasonable best efforts to obtain authority to fulfill such requirement by
returning rights to Memory to the Memory Compound, Compound 3454, 3454 Product
and/or Memory Product, as the case may be, in accordance with Section 16.5.

Article 3. Diligence

3.1  
Diligence. Memory shall use reasonable diligence in proceeding with the
development of Compound 3454 through the End of Phase IIa. Roche shall use
reasonable diligence in proceeding in the Major Market Countries with the
development [*] of at least one Compound [*].
     
Reasonable diligence as used in this Agreement shall mean the same standard of
effort as used by the Parties, or in any case not less than common in the
industry taken as a whole for similarly situated companies for the activities to
be undertaken pursuant to this Agreement, including, in the case of Roche, the
development, clinical testing, manufacturing, marketing and sale of a product
which (i) must receive regulatory approval in Major Market Countries and
(ii) has similar potential for an Indication as the compounds for which Roche
has obtained a license hereunder, taking into account scientific, business and
marketing and return on investment considerations. It is understood that such
compound potential may change from time to time based upon changing scientific,
business and marketing and return on investment considerations. The Parties also
acknowledge that, even within the Major Market Countries, Roche and its
Affiliates do not always seek to market their own products in every such country
or seek to obtain regulatory approval in every such country or for every
potential indication or every compound that has potential for an indication. As
a result, the exercise by Roche of reasonable diligence is to be determined by
judging its efforts taken as a whole.

[*] CONFIDENTIAL TREATMENT REQUESTED

10



--------------------------------------------------------------------------------



 



   
If either Party believes in good faith that the other Party has failed to
utilize reasonable diligence as required by this Section 3.1, then such Party
may give the other Party written notice of such alleged failure, identifying the
nicotinic alpha-7 agonist [*] compound or Product (if known) and giving specific
detailed reasons of such allegation. Within sixty (60) days following the other
Party’s receipt of any such notice (“Response Period”), the other Party shall
have the right to provide such Party with a written response specifying, in
reasonable detail, how it has used reasonable diligence as required hereby.
     
If the other Party has failed to provide within the Response Period a written
response, in reasonable detail, indicating the manner in which it is in
compliance with its obligations under this Section 3.1 or in which it has
remedied any breach thereof, or the other Party has failed within the Response
Period to remedy any breach of its obligations under this Section 3.1, then the
non-defaulting Party shall have the right to terminate this Agreement, in whole
or in part, as described in this Section 3.1, upon written notice to such Party
effective as of the end of the Response Period.
     
In the event of a dispute between the Parties with respect to whether either
Party has complied with its obligation under this Section 3.1, then such dispute
shall be resolved in accordance with Article 17. The consequences of any
termination under this Section 3.1 are set forth in Section 16.5 and Article 17.
  3.2  
Effect of Merger on Diligence.

  (a)  
Acquisition of Roche. If (i) substantially all of the pharmaceutical business of
Roche becomes merged or acquired or (ii) Roche acquires substantially all of the
pharmaceutical business of an entity having an average annual pharmaceutical
preclinical research expenditure in excess of [*] dollars (US $[*]) per year,
then at any time during the period from a public announcement by Roche of its
intention to effect such merger or acquisition (each such transaction described
in clauses (i) and (ii) being hereinafter called a “Transaction”) through [*]
after the closing of such Transaction, Memory shall have the right to request in
writing to the Head of Global Pharmaceuticals of Roche a status of and future
plans for the progress of development and commercialization of Products (“Status
Request”). This right may be exercised by Memory not more than [*].
       
If, following a Status Request, Memory believes in good faith that Roche has
failed to progress development and commercialization of Products solely because
of the Transaction, then Memory may give Roche written notice of such alleged
failure, identifying the Product and region at issue and giving specific
detailed reasons of such allegation. Within [*] days following Roche’s receipt
of any such notice from Memory (“Status Response Period”), Roche shall have the
right to provide Memory with a written response specifying, in reasonable
detail, how the Transaction per se has not had any negative impact on such
development and commercialization progress.
       
If Roche has failed to provide within the Status Response Period a written
response, in reasonable detail, indicating the manner in which development and

[*] CONFIDENTIAL TREATMENT REQUESTED

11



--------------------------------------------------------------------------------



 



     
commercialization of Products has not failed to progress solely because of the
Transaction or in which it has remedied any such failure, or Roche has failed
within the Status Response Period to remedy any such failure to progress, then
Memory shall have the right to terminate this Agreement, in whole or in part, as
described below in this Section 3.2, upon written notice to Roche effective as
of the end of the Status Response Period. Memory shall have the right to
terminate this Agreement as to any region described in Section 16.4(b) if
development and commercialization of the Products has failed to progress solely
because of the Transaction with respect to the Products (taken as a whole) in
such region. Memory shall have the right to terminate this Agreement in the
Territory with respect to any Product if development and commercialization of
such Product has failed to progress solely because of the Transaction in at
least two of the three regions described in Section 16.4(b). Memory shall have
the right to terminate this Agreement in its entirety if development and
commercialization of the Products (taken as a whole) has failed to progress
solely because of the Transaction in at least two of the three regions described
in Section 16.4(b). The Parties confirm and agree that nothing in this
Section 3.2 limits the obligations of Roche or the rights of Memory under
Section 3.1.
    (b)  
Change of Control of Memory. Upon a Change of Control of Memory, Roche shall
have the right to terminate Memory’s participation in the Strategic Alliance, as
provided in Section 7.5(g) hereof provided that any such termination shall not
in any manner terminate, reduce or otherwise modify any of Memory’s rights to
royalty and event payments hereunder. In addition, upon a Change of Control of
Memory, Roche shall have the right to terminate Memory’s participation in Phase
I studies and all other work or activities pursuant to Articles 7 and 9 of this
Agreement; provided that (i) any such termination shall not in any manner
terminate, reduce or otherwise modify any of Memory’s rights to royalty and
milestone payments hereunder and (ii) Roche shall complete any Phase I studies
then in process.

Article 4. Payments to Memory

4.1  
Intentionally Omitted.
  4.2  
Intentionally Omitted.
  4.3  
Intentionally Omitted.
  4.4  
Payments With Respect to Certain Events. Roche shall pay to Memory, in order to
maintain its License rights pursuant to Section 2.1 and the other provisions of
this Agreement with respect to Compound 3454 and to reimburse Memory for
previously incurred research expenditures, and with respect to certain
development based Events, the non-refundable and non-creditable payments set
forth in Exhibit B hereto upon the first occurrence of the Events relating to
Compound 3454 described therein. With respect to each Memory Product and each
Collaboration Product, Roche shall pay to Memory, the

[*] CONFIDENTIAL TREATMENT REQUESTED

12



--------------------------------------------------------------------------------



 



   
non-refundable and non-creditable payments set forth in Exhibit C and Exhibit D
hereto, respectively, upon the first occurrence of the Events listed therein for
such Product.
     
Each payment required pursuant to this Section 4.4 shall be due and payable by
Roche within sixty (60) days after occurrence of the applicable Event. Roche
will make each of such payments only once for each Product, regardless of the
number of Indications for which such Product may be developed or the subject of
any Regulatory Approvals.
     
For the avoidance of doubt, the Parties confirm and agree that no amount payable
under this Article 4 shall reduce any royalties payable under Article 5.

Article 5. Royalties

5.1  
Royalties. Roche shall pay to Memory the percentage of Net Sales of any 3454
Products, Memory Products and Collaboration Products as set forth in Exhibit E,
Exhibit F and Exhibit G hereto, respectively. Such royalty payments shall be
calculated by multiplying the percentages set forth in such Exhibit by the
annual Net Sales of such Product (all Net Sales amounts in $ US million) set
forth in such Exhibit and shall be subject to adjustment as provided in this
Article 5.
  5.2  
Intentionally Omitted.
  5.3  
Adjustment Related to Other Indications of 3454 Products. Roche shall pay to
Memory royalties for a given 3454 Product having a Regulatory Approval for an
Other Indication, in an amount equal to [*] of the royalties otherwise payable
for such 3454 Product having a Regulatory Approval for a Neurological Indication
based upon the Net Sales of such Product, which royalty rate shall be subject to
adjustment as provided in this Article 5.
  5.4  
Adjustment Related to Multiple Indications of 3454 Products. Notwithstanding
anything to the contrary contained in Sections 5.1 or 5.2 hereof, in the event
that a given 3454 Product has a Regulatory Approval for more than one
indication, Roche shall pay royalties to Memory based upon the royalty schedule
providing the highest applicable royalty rates for which a Regulatory Approval
has been obtained in a Major Market Country. Specifically, if any such 3454
Product is approved for (i) a Neurological Indication in a Major Market Country
and for another indication other than a Psychiatric Indication, the royalties
payable by Roche to Memory shall be based upon Net Sales of such 3454 Product in
the Territory as if all of such Net Sales occurred for such Neurological
Indication; (ii) a Psychiatric Indication in a Major Market Country and for an
Other Indication, the royalties otherwise payable by Roche shall be based upon
Net Sales of such 3454 Product in the Territory as if all of such Net Sales
occurred for the Psychiatric Indication; and (iii) multiple Other Indications
only, then the royalties payable by Roche to Memory shall be equal to [*] of the
royalties otherwise payable under the royalty schedule for a 3454 Product
approved for a Neurological Indication.
  5.5  
Term of Royalty Payments. Roche shall calculate and make royalty payments to
Memory under this Article 5 commencing on Launch in any country. The Net Sales
of a given country shall be included for purposes of calculating royalties under
this Section until the later of (a) expiration of the last to expire of
Composition of Matter Claim in

[*] CONFIDENTIAL TREATMENT REQUESTED

13



--------------------------------------------------------------------------------



 



   
such country and (b) ten (10) years from the Launch of such Product in such
country. With respect to the ten (10) year period, the EU will be considered as
one country.
  5.6  
Adjustments Related to Valid Claims. For a given Product, if in, or with respect
to, a country of the Territory no Valid Claim Covers such Product, then Roche
may calculate royalties for such Product using [*] percent ([*]%) of the amount
Roche would have used for such country to calculate royalties for such Product
if a Valid Claim Covered such Product in such country unless prior to ten years
from the Launch of such Product in, or with respect to, such country (EU
considered as one country) a Valid Claim Covering such Product exists in, or
with respect to, such country in which case Roche shall resume calculating
royalties using [*] percent ([*]%) of such amount.
  5.7  
Adjustments Related to Third Party Competition. For a given Product in a given
calendar quarter, if in a country of the Territory (a) a Third Party is selling
Bioequivalent Product, and (b) Roche has an obligation to make payments under
this Agreement with respect to Net Sales of the given Product in such country,
and (c) a Valid Claim Covers the given Product in such country and (d) in such
country, sales of units of Bioequivalent Products in aggregate total at least
[*] percent ([*]%) of the aggregate sales of units of Bioequivalent Products and
Products as measured at the end of such calendar quarter, and (e) Roche has, if
it is reasonable under the circumstances, brought in the country and continued
to diligently prosecute a patent infringement suit under any relevant
Composition of Matter Claims against the Third Party or another in privity, then
Roche shall have the right to calculate royalties with respect to such calendar
quarter by including [*] percent ([*]%) of the amount Roche would have otherwise
included for such country to calculate sales-based payments if no Bioequivalent
Product existed in such country.
  5.8  
Adjustments Related to Third Party Payments. Roche or its Affiliate shall pay
and be responsible for the entire consideration owed to any Third Party pursuant
to the terms of any existing or future patent licensing agreement relating to a
Product. Roche shall have the right to deduct a maximum of [*] percent ([*]%) of
the consideration actually paid by Roche or its Affiliate to a Third Party
(other than [*]) with respect to any license under a patent which Covers the
molecule per se of the compound which is the nicotinic alpha-7 agonist [*] that
is included in a given Product, from payments otherwise due and payable by Roche
to Memory under this Agreement. In no event as a result of this Section 5.8
shall Roche reduce the royalties owed to Memory under this Article 5 such that
the royalties payable pursuant to this Article 5 for such Product are less than
[*] percent ([*]%)of Net Sales in the Territory for a given calendar quarter
(and Roche shall be entitled to accumulate amounts not permitted to be deducted
in a prior period and deduct such amounts in a future period).
     
Notwithstanding the above, (i) any payment owed under an agreement between
Memory and The Trustees of Columbia University dated July 22, 1998, as it may be
amended, shall be the sole responsibility of Memory, and (ii) any payment owed
under any agreement between Roche or its Affiliate and any Third Party entered
into prior to the Effective Date shall be the sole responsibility of Roche, for
which Roche shall not be

[*] CONFIDENTIAL TREATMENT REQUESTED

14



--------------------------------------------------------------------------------



 



   
entitled to any deduction from payments due and payable to Memory under this
Agreement.
  5.9  
Bonus Payment.

  (a)  
With Respect to 3454 Products. Roche shall pay to Memory a one-time,
non-refundable and non-creditable amount after the first occurrence of the
following Event with respect to the 3454 Product if it receives Regulatory
Approval for a Neurological Indication:

                Event     Payment (US$)    
Net Sales exceed [*] for a full calendar year (Jan. 1 - Dec. 31 (during the
Agreement Term
    [*]    
Net Sales exceed [*] for a full calendar year (Jan 1 - Dec 31) during the
Agreement Term
    [*]    

     
Roche shall pay to Memory a one-time, non-refundable and non-creditable amount
after the first occurrence of the following event with respect to the 3454
Product if it receives Regulatory Approval for a Psychiatric Indication:

                Event     Payment (US$)    
Net Sales exceed [*] for a full calendar year (Jan. 1 - Dec. 31) during the
Agreement Term
    [*]    
Net Sales exceed [*] for a full calendar year (Jan. 1 - Dec. 31) during the
Agreement Term
    [*]    

     
Each payment in this Section 5.9(a) shall be due and payable by Roche within
sixty (60) days after occurrence of the applicable Event. If a 3454 Product
receives Regulatory Approval for both a Neurological Indication and a
Psychiatric Indication, then bonus payments will be due and payable only once
for the first Indication for which a bonus Event in this Section 5.9(a) is
achieved. [*].
    (b)  
With Respect to Memory Products. Roche shall pay to Memory a one-time,
non-refundable and non-creditable amount after the first occurrence of the
following Event with respect to each Memory Product having Regulatory Approval
for any Indication:

                Event     Payment (US$)    
Net Sales exceed [*] for a full calendar year (Jan. 1 - Dec. 31 (during the
Agreement Term
    [*]    

     
Each payment in this Section 5.9(b) shall be due and payable by Roche within
sixty (60) days after occurrence of the applicable Event.

[*] CONFIDENTIAL TREATMENT REQUESTED

15



--------------------------------------------------------------------------------



 



  (c)  
With Respect to Collaboration Products. Roche shall pay to Memory a one-time,
non-refundable and non-creditable amount after the first occurrence of the
following Event with respect to each Collaboration Product having Regulatory
Approval for any Indication:

                Event     Payment (US$)    
Net Sales exceed [*] for a full calendar year (Jan. 1 - Dec. 31 (during the
Agreement Term
    [*]    

     
Each payment in this Section 5.9(c) shall be due and payable by Roche within
sixty (60) days after occurrence of the applicable Event.

5.10  
Combination Products. In the event Roche or its Affiliates intend to sell a
Combination Product, the Parties shall meet approximately one (1) year prior to
the anticipated commercial launch of such Combination Product to negotiate in
good faith and agree to an appropriate adjustment to Net Sales to reflect the
relative significance and value (including consideration of relative market
share, sales potential and price potential) of the Product and the other
pharmaceutically active agent(s) contained in the Combination Product. If, after
good faith negotiations (not to exceed ninety (90) days), the Parties cannot
agree to an appropriate adjustment, Net Sales shall equal Net Sales of the
Combination Product multiplied by a fraction, the numerator of which is the
reasonable fair market value of the Product and the denominator (including
consideration of relative market share, sales potential and price potential) of
which is the reasonable fair market value (including consideration of relative
market share, sales potential and price potential) in the aggregate of all
pharmaceutically active agents contained in the Combination Product.
  5.11  
Mechanisms for Adjustments. Notwithstanding anything to the contrary in this
Agreement, in no event shall any adjustments, individually or in the aggregate,
pursuant to Sections 5.6, 5.7 and 5.8 result in Memory receiving royalties for a
given calendar quarter pursuant to Section 5.1 in an amount less than [*]
percent ([*]%) of the amounts set forth therein as if no adjustment(s) had been
made. If Roche obtains a license to a compound which is a nicotinic alpha-7
agonist [*] from a Third Party and includes such compound in a Product, as a
result of which the Product becomes a Combination Product, Roche shall not be
entitled to an adjustment pursuant to Section 5.8 as a result of such license.

Article 6. Payment, Reporting, Auditing

6.1  
Currency and Conversion.

  (a)  
All payments under this Agreement shall be in U.S. Dollars by wire transfer of
immediately available funds in accordance with instruction or instructions from
the Party being paid.

[*] CONFIDENTIAL TREATMENT REQUESTED

16



--------------------------------------------------------------------------------



 



  (b)  
Whenever calculation of Net Sales or any other payment pursuant to this
Agreement requires conversion from any foreign currency, Roche shall convert the
amount of Net Sales or any other payment pursuant to this Agreement in foreign
currencies as computed in Roche’s central Swiss Francs Sales Statistics for the
countries concerned, using for internal foreign currency translation Roche’s
then current standard practices actually used on a consistent basis in preparing
its audited financial statements.
    (c)  
For sublicensees in a country, when calculating the Net Sales, the sublicensee
shall report to Roche the amount of such sales within thirty (30) days from the
end of the reporting period, after having converted each applicable monthly
sales in foreign currency into Swiss Francs using the average rate of exchange
published in the Wall Street Journal (or some other source agreed upon by the
Parties for any particular country) for each respective month of the reporting
period.

6.2  
Payments. After the Launch of the Product in any country of the Territory, Roche
shall calculate royalty payments set forth in Article 5 quarterly as of
March 31, June 30, September 30 and December 31 (each being the last day of a
reporting period). Roche shall pay such payments quarterly within sixty
(60) days after the end of each reporting period in which Net Sales occur during
the Agreement Term.
     
With each such payment, Roche shall deliver to Memory the following information
split between the US and the ROW Territory:

  (a)  
Adjusted Gross Sales for each Product;
    (b)  
Net Sales for each Product;
    (c)  
the royalty payments due to Memory for the reporting period;

   
If Memory reasonably requests additional information relating to gross sales of
the Products in the Major Market Countries, deductions therefrom to calculate
Adjusted Gross Sales or Net Sales and/or adjustments thereto, Roche agrees to
provide such information to Memory within a reasonable time, provided, that
Memory shall have the rights to exercise such requests not more than once during
any period of twelve (12) consecutive months.
     
In the event Roche does not pay Memory any amounts due under this Agreement,
including pursuant to Articles 4 and 5, within the applicable time period set
forth herein, without limiting Memory’s rights under Article 16, such payment
shall bear interest, to the extent permitted by applicable law, at the rate of
interest (prime rate) as published from time to time in the weekly Federal
Reserve H.15 bulletin (or a successor or similar publication) plus [*]% for the
applicable period calculated on the number of days such a payment is overdue.
  6.3  
Taxes.

[*] CONFIDENTIAL TREATMENT REQUESTED

17



--------------------------------------------------------------------------------



 



  (a)  
Memory shall pay all applicable taxes levied on Memory under this Agreement.
    (b)  
If provision is made in law or regulation of any country for withholding of
taxes of any type, levies on Memory or other charges against Memory with respect
to any amounts payable under this Agreement to Memory, Roche shall promptly pay
such tax, levy or charge for and on behalf of Memory to the proper governmental
authority, and shall promptly furnish Memory with receipt of such payment. Roche
shall have the right to deduct any such tax, levy or charge actually paid from
payment due Memory or be promptly reimbursed by Memory if no further payments
are due Memory. Each Party agrees to assist the other Party in claiming
exemption from such deductions or withholdings under double taxation or similar
agreement or treaty from time to time in force and in minimizing the amount
required to be so withheld or deducted.

6.4  
Blocked Countries. If by reason of law Roche is unable to convert to U.S.
Dollars a portion of the amount due by Roche under this Agreement, then Roche
shall notify Memory in writing and, upon written request from Memory, Roche
shall pay to Memory such portion, in the currency of any other country
designated by Memory and legally available to Roche.
  6.5  
Accounting.

  (a)  
Roche shall maintain and cause its Affiliates and sublicensees to maintain books
of account containing all particulars that may be necessary for the purpose of
calculating all payments under this Agreement. Such books of account shall be
kept at their principal place of business. Memory shall have the right to engage
Roche’s independent, certified public accountant to perform, on behalf of
Memory, an audit of such books and records of Roche and its Affiliates and
sublicensees as is necessary to confirm any amounts payable to Memory under this
Agreement for the period or periods requested by Memory and the correctness of
any report or payments made under this Agreement.
    (b)  
Such audits shall be conducted during normal business hours upon reasonable
prior written notice from Memory (minimum of thirty (30) days) in such a manner
as to not unnecessarily interfere with Roche’s normal business activities, and
shall include results of no more than three (3) preceding calendar years prior
to audit notification.
    (c)  
Such audit shall not occur more frequently than once per calendar year nor more
frequently than once with respect to records covering any specific period of
time. Notwithstanding the preceding, if Memory reasonably believes, after
reviewing information received from Roche’s independent public accountant, that
an additional audit is appropriate to address an apparent discrepancy between
Roche’s returns and other information as is necessary for reporting hereunder,
Memory shall have the right, by an audit specialty firm reasonably acceptable to
Roche and employed by Memory and at Memory’s own expense, to perform such
appropriate audit procedures.

[*] CONFIDENTIAL TREATMENT REQUESTED

18



--------------------------------------------------------------------------------



 



  (d)  
The use of all information, data, documents and abstracts referred above shall
be for the sole purpose of verifying statements or compliance with this
Agreement, shall be treated as Roche Confidential Information subject to
Article 15 of this Agreement and, except in the event of a dispute between the
Parties regarding amounts payable hereunder or the results of any audit, need
not be retained more than three (3) years from the end of the calendar year to
which each shall pertain. Audit results shall be shared by Roche and Memory.
    (e)  
If any audit hereunder reveals an underpayment, Roche shall promptly make up
such underpayment. If any audit hereunder reveals an overpayment, Memory shall
promptly reimburse such overpayment. Memory shall bear the full cost of any
audit under this Section 6.5, unless such audit discloses an underpayment by
Roche of more than [*] percent ([*]%) of the amount owed hereunder if Net Sales
exceeds [*] dollars ($[*]) in the Territory for the calendar year, or [*]
percent ([*]%) of the amount owed hereunder if Net Sales are equal to or less
than [*] dollars ($ [*]) in the Territory for the calendar year, in which case
Roche shall bear the full cost of such audit as performed by Roche’s
independent, certified public accountant and any audit specialty firm employed
by Memory, together with interest on any such underpayment from the date
otherwise due through the date of payment at the rate set forth in Section 6.2.
    (f)  
The failure of Memory to request verification of any payment calculation during
which corresponding records are required to be retained under this Section 6.5
shall be considered acceptance of such reporting by Memory.

Article 7. Governance; Strategic Alliance

7.1  
The Strategic Alliance. The Parties hereby continue their Strategic Alliance
with respect to the development of Products and the determination of licensing
rights with respect thereto.
  7.2  
Joint Steering Committee. Subject to Section 7.2(e), a Joint Steering Committee
(“JSC”) shall govern the research and development of Products, including
prioritization of compounds for research and development, approving research
plans and development plans (and updates and modifications thereof), supervising
ongoing research and development activities, recommending actions in response to
unforeseen events, supervising the transition of development, manufacturing and
regulatory activities from Memory to Roche and development of preclinical and
clinical strategies (including clinical candidate selection, the commencement of
the Initiation of Phase I and the Initiation of Phase IIa). Neither Party shall
conduct activities with respect to Compounds outside the scope of the Workplan
pursuant to Exhibit A unless approved by the JSC. On a quarterly basis during
the Strategic Alliance Term and promptly after the end of the Extended Period,
the JSC shall specify what Compounds have met the Threshold Activity.

  (a)  
Organization. The JSC shall consist of six (6) members, three (3) members to be
designated by Roche and three (3) members to be designated by Memory. Each

[*] CONFIDENTIAL TREATMENT REQUESTED

19



--------------------------------------------------------------------------------



 



     
Party may add additional members to the JSC. At least one (1) of each Party’s
three (3) members of the JSC shall not be members of such Party’s Working Team,
as defined pursuant to Section 7.2(b). A JSC member may not be a member of more
than one Working Team. As appropriate, other employee representatives of the
Parties may attend JSC meetings, subject to the reasonable approval of the other
Party. Each Party shall notify the other Party of the member(s) designated by
such Party, in writing, within thirty (30) days after the Effective Date. Any
Party may withdraw the designation of any of its members of the JSC and
designate a replacement at any time by giving prior written notice of the
withdrawal and identifying the replacement to the other Party. [*]. The JSC is
authorized to establish separate subcommittees from time to time, provided that
the decision-making process established in Section 7.2(d) shall continue to
apply.
    (b)  
Working Teams. Each Party shall appoint members to working teams (“Working
Teams”), such as a research team and a development team. The Working Teams will
be responsible for delivering a plan for research and/or development activities
to the JSC for their review, modification and approval pursuant and subject to
Section 7.2(d). Further, any issues that are not resolved by the Working Teams
shall be submitted to the JSC for resolution pursuant and subject to
Section 7.2(d). The Working Teams shall be cooperative bodies that will work
together and have meetings as appropriate.
    (c)  
Meetings. The JSC shall hold quarterly meetings during the Extended Period and
thereafter shall hold semi-annual meetings during the balance of the Agreement
Term, on mutually agreeable dates, with the location of the meetings to
alternate between Memory and Roche, or their Affiliate’s, facilities. The
frequency and location of such meetings may be modified by mutual agreement of
the Parties. Notwithstanding the foregoing, at least one (1) of the quarterly
meetings per year and one (1) of the semi-annual meetings shall be held in
person and the remaining meetings may be held by videoconference. Each Party
shall pay its own expenses associated with the meeting. Each Party may, in its
discretion, invite non-member employees to attend meetings of the JSC.
    (d)  
Decision-Making. Decisions of the JSC shall be by consensus, with each Party
having one collective vote. If the JSC is unable to decide a matter by
consensus, the Parties shall refer such matter for resolution to the Head of
Global Research or the Head of Global Development on behalf of Roche and the
Chief Scientific Officer of Memory (“Alliance Executives”). If the Alliance
Executives are unable to resolve any such matter after good faith discussions,
then the final decision [*].
    (e)  
Roche Development Team. With respect to each Product for which there has been an
Initiation of Phase IIb, [*]. Memory shall discuss with Roche the proposed
status and development and provide comments with respect thereto.

[*] CONFIDENTIAL TREATMENT REQUESTED

20



--------------------------------------------------------------------------------



 



  (f)  
Minutes. Within thirty (30) days after each meeting of the JSC, the chairperson
shall prepare or cause to be prepared written minutes of such meeting and
circulate the same to each member of the JSC.
    (g)  
Dissolution of the JSC. The JSC shall decide when it expects that no Product
will thereafter proceed to Initiation of Phase III and the JSC will then
dissolve provided that the JSC shall be reconstituted if the Parties do agree
that there will thereafter be an Initiation of Phase III with respect to a
Product.

7.3  
Research and Development Activities. Subject to the provisions of Section 3.1
and the oversight of the JSC, with respect to each Product other than Compound
3454, Memory or Roche, consistent with their responsibilities pursuant to this
Agreement and Section 3.1, shall conduct, at its cost (except as otherwise
provided in this Agreement), those research and development activities required
pursuant to this Agreement and the Workplan. Subject to the provisions of
Section 3.1 and in consultation with the JSC, Memory shall conduct, at its cost
except as provided in this Agreement, those research and development activities
through the End of Phase IIa for Compound 3454 that Memory deems necessary or
appropriate.
  7.4  
Progress Reports. Within fifteen (15) days after the end of each calendar
quarter through [*], Memory shall prepare and deliver to Roche a written
progress report for the JSC summarizing in reasonable detail the results to date
of the [*]. In addition, upon request, Roche shall have the right to receive
copies of the raw data from all test results of [*].
  7.5  
The Strategic Alliance.

  (a)  
Subject to the terms and conditions of this Agreement, the Parties agree to
conduct a Strategic Alliance in accordance with Section 3.1 hereof and the
Workplan set forth as Exhibit A to this Agreement.
    (b)  
For calendar year 2006, Roche shall pay to Memory the sum of one million seven
hundred fifty thousand dollars (US $1,750,000), which amount shall be
non-refundable and non-creditable, and which will be due and payable in two
(2) equal installments of eight hundred seventy-five thousand dollars (US
$875,000) per installment. Such installments shall be due and payable within
thirty (30) days after (1) April 1, 2006 and July 1, 2006 and (2) receipt by
Roche of an invoice for such sums.
    (c)  
In the event that the JSC determines [*] has been satisfied [*] Roche shall pay
to Memory the sum of three million Swiss Francs (CHF 3,000,000) for FTE funding,
which amount shall be non-refundable and non-creditable [*]. Notwithstanding any
other provision in this Article 7 to the contrary, Memory has the right to
terminate its research and development obligations after March 31, 2007 pursuant
to this Article 7 and the Workplan if, prior to March 31, 2007, Roche has not
committed to provide Memory with such funding of three million Swiss Francs (CHF
3,000,000) for calendar year 2007 [*].
    (d)  
[*]

[*] CONFIDENTIAL TREATMENT REQUESTED

21



--------------------------------------------------------------------------------



 



  (e)  
Once a Compound has achieved [*], the Parties shall design and Roche shall fund
[*] for such Compound, and [*] Notwithstanding the above, Memory shall supply
Memory Compound designated as 63908 for purposes of conducting GLP toxicology
studies with respect thereto, and [*].
    (f)  
If a Compound achieves [*].
    (g)  
In the event that there is a Change of Control of Memory during the Strategic
Alliance Term, Roche shall have the right, exercisable by giving at least sixty
(60) days’ prior written notice to Memory, to terminate Memory’s involvement in
the Strategic Alliance and participation in the JSC and thereupon Memory shall
have no further research or development obligations in connection with the
Strategic Alliance. Upon such termination, Memory shall promptly transfer to
Roche all data and other information related to the Strategic Alliance,
including but not limited to Memory Compounds, Collaboration Compounds, and
Compound 3454 (if Roche has exercised its License thereto), of the same type and
nature as more fully described in Section 16.5(a)(ii) and (iii). Notwithstanding
any such termination by Roche, this Agreement and the remaining obligations of
Memory and Roche shall continue, including, but not limited to, Roche’s payment
obligations pursuant to Articles 4 and 5 and funding obligations pursuant to
Section 7.5(b). [*].

Article 8. Intentionally Omitted
Article 9. Clinical Development and Regulatory Matters

9.1  
Clinical Development. Memory, at its sole cost, shall pursue clinical
development of Compound 3454 through the earlier of the End of Phase IIa or the
date that Roche obtains a License with respect to 3454 Products pursuant to
Section 2.1 hereof. Notwithstanding the provisions of Section 3.1 hereof but in
consultation with the JSC, Memory shall have sole control of all such clinical
development activities for Compound 3454. If a Compound achieves [*]. The End of
Phase I Criteria is set forth in Schedule 4. From and after the End of Phase I
with respect to such Compound, and from and after Roche obtains a License with
respect to 3454 Products, Roche shall be responsible for clinical development of
the Compound, subject to the provisions of Section 3.1 and the oversight of the
JSC (during its existence), and all related costs.
  9.2  
Regulatory Matters. Memory, at its sole cost, shall be responsible for all
regulatory activities in the Territory related to 3454 Products through the
earlier of the End of Phase IIa or the date that Roche obtains a License with
respect to such 3454 Products pursuant to Section 2.1 hereof, and upon Roche
obtaining such License with respect to such 3454 Products, Roche, at its sole
cost, shall thereafter be responsible for all regulatory activities in the
Territory relating to 3454 Products. Memory, at its sole cost, shall prepare and
file all regulatory applications and documents, including, for example, an
Investigational New Drug (IND) application (or foreign equivalent in
consultation with

[*] CONFIDENTIAL TREATMENT REQUESTED

22



--------------------------------------------------------------------------------



 



   
Roche) with respect to each Compound that has achieved [*] and has been approved
for clinical development by the JSC. Following the End of Phase I, Roche, at its
sole cost, shall be responsible for the preparation and filing of all regulatory
applications and documentation for Regulatory Approvals with respect to such
Compounds. With respect to such Compounds, Memory shall transfer to Roche all
regulatory applications and documentation in accordance with the procedures
established by the JSC pursuant to Section 7.2, but in any event no later than
promptly after the [*]. After such transfer by Memory, Roche shall own all
regulatory filings and Regulatory Approvals for all Products in all countries of
the Territory.

          Each Party shall supply the other Party with a copy of all material
communications related to Product to or from the regulatory agencies for all
Major Market Countries.
          Each Party, at its sole cost, shall report to appropriate authorities
in accordance with local requirements all adverse events related to use
worldwide of Products or Compounds for which that Party then has primary
responsibility for development and/or commercialization under this Agreement and
the Workplan. Adverse events related to the use of the Products or Compounds
worldwide shall be in a single database, centralized, held and owned by Memory,
through the End of Phase I with respect to each Compound. Thereafter, Memory
shall transfer the database to Roche, who shall be responsible for the
maintenance thereof at its sole cost with respect to the Products or Compounds.
[*] CONFIDENTIAL TREATMENT REQUESTED

23



--------------------------------------------------------------------------------



 



Article 10. Manufacture and Supply

10.1  
Clinical Supplies of Product for GLP toxicology and Clinical Studies. Memory
shall supply at its own cost all clinical supply of Compound 3454 and placebo
related to Compound 3454 to be used in the Territory through the date that Roche
obtains a License with respect to such Product, either by itself or through a
Third Party. Memory, at its sole cost, shall be responsible for the manufacture
of each Compound through [*] with respect thereto. After any such Compound has
achieved [*], Roche, at its sole cost, shall be responsible for manufacturing
scale up and the manufacture and supply of Compound as required for clinical
development, except that Roche shall manufacture and supply Memory with Memory’s
requirements of such Compound for Phase I clinical trials and Memory shall
reimburse Roche at Roche’s direct cost of manufacture thereof. Notwithstanding
the above, Memory shall supply Memory Compound designated as 63908 for purposes
of conducting Phase I studies with respect thereto, and Roche shall have no
obligation to reimburse Memory for the cost of manufacture. Roche shall supply
at its own cost all clinical supply of each Product and all clinical supply of
each placebo for each Product to be used in the Territory, either by itself or
through a Third Party. Roche’s requirements for supplying Product necessary to
fill orders for sales for any particular calendar quarter shall take precedence
over providing clinical supplies of the Product to Memory for that calendar
quarter. The Parties shall cooperate in all reasonable respects relating to the
transition of manufacturing activities from Memory to Roche (for example, Roche
will need Memory to continue to provide clinical supplies of the Product for
Compound 3454 during this transition period).
  10.2  
Commercial Supply. Roche shall be solely and exclusively responsible at its own
expense for the manufacture and supply of Product for sale in the Territory,
either by itself or through Third Parties.

Article 11. Commercialization
          Except as expressly set forth in Section 3.1, Roche, at its own
expense, shall have sole responsibility and decision making authority for the
marketing, promotion, sale and distribution of Product in the Territory. During
the Agreement Term, upon written request of Memory not to exceed once per year,
Roche will fully inform Memory regarding the commercialization of Products in
the Territory by Roche, its Affiliates and sublicensees.
Article 12. Trademarks
          Roche shall own worldwide all trademarks on and in connection with
Products, and shall, at its cost, be responsible for procurement, maintenance
and enforcement of all worldwide trademarks registration on and in connection
with Products.
Article 13. Ownership of Intellectual Property and Patent Rights

13.1  
Ownership of Intellectual Property. Ownership of any Patent Rights developed in
the course of the Strategic Alliance shall be determined in accordance with
United States federal law. Memory shall own all Inventions having as inventors
only employees, consultants or agents of Memory or its Affiliate. Roche shall
own all Inventions having

[*] CONFIDENTIAL TREATMENT REQUESTED

24



--------------------------------------------------------------------------------



 



   
as inventors only employees, consultants or agents of Roche or its Affiliate.
Inventions having as inventors at least one employee, consultant or agent of
Roche and at least one employee, consultant or agent of Memory shall be owned
jointly by the Parties. Each of Memory and Roche shall require all of its
employees, consultants and agents to assign all inventions related to Products
made by them to it.
  13.2  
Patent Prosecution and Maintenance.

  (a)  
General. Memory shall have the right, but not the obligation, to prepare, file,
prosecute (including interference and opposition proceedings) and maintain
(including interferences, re-examination and opposition proceedings)
(collectively, “Handle”) the Memory Patent Rights. [*]
       
Should Memory decide that it does not desire to Handle a Memory Patent Right in
a given country, it shall provide written notice to Roche thereof no less than
sixty (60) days prior to the date when the Memory Patent Right would become
abandoned in such country. After receiving such notice, Roche may, but is not
obligated, to Handle the Memory Patent Right in such country.
    (b)  
Memory Prosecution Obligations Prior to Roche Exercise. Prior to Roche
exercising its right to obtain a License to 3454 Products, Memory shall have no
obligation to consult Roche with respect to prosecution or maintenance of any
Memory Patent Rights to the extent such Memory Patent Right solely or primarily
affects Compound 3454. However, Memory shall have an obligation to keep Roche
informed generally as to the status of any pending patent applications and
issued patents relating to Compound 3454. Memory will provide Roche with updates
as to the status of Memory’s patent prosecution as to Compound 3454 on a regular
basis (but no less than once per quarter).
    (c)  
Memory Prosecution Obligations After Roche Exercise. With respect to Compound
3454, after Roche has exercised its right to obtain a License to 3454 Products
pursuant to Section 2.1 hereof, Roche shall reimburse Memory, on a
patent-by-patent basis, as to any Memory Patent Rights Covering the 3454
Products, for fifty percent (50%) of any reasonable and documented external
costs for Handling such patent or patent application incurred after the date
Roche obtained such License.
    (d)  
Memory Prosecution Obligations Relating to Memory Patent Rights. With respect to
Memory Patent Rights Covering a Product, subject to Section 13.2(b):

  (A)  
Memory shall use reasonable efforts to consult with Roche as to the Handling of
any such Memory Patent Rights in sufficient time (for example, thirty (30) days
for instances where actions are due within three (3) months of a communication
from a Patent Office) before any action is due to allow Roche to provide
comments thereon, which comments Memory must reasonably consider if provided to
Memory at least thirty (30) days before such action is due.

[*] CONFIDENTIAL TREATMENT REQUESTED

25



--------------------------------------------------------------------------------



 



  (B)  
Memory shall promptly notify and consult with Roche regarding any priority
patent application (“Invention Priority Application”) Covering such Product
before filing said application.
    (C)  
Memory shall promptly prepare and send to Roche a draft of the Invention
Priority Application for Roche’s comment and approval, which shall be provided
within thirty (30) days after receipt of such draft Invention Priority
Application (“Comment Period”).
    (D)  
After reasonably considering Roche’s comments, Memory shall file the Invention
Priority Application. If Roche fails to provide comments on a draft within the
Comment Period, Memory shall be free to file the Application at the end of the
Comment Period or later.
    (E)  
Within nine (9) months after the filing of an Invention Priority Application,
Memory shall provide Roche a written list of countries (“Country List”) in which
Memory intends to file patent applications that claim priority from the given
Invention Priority Application. Roche, as promptly as practicable, shall notify
Memory in writing of those countries on the Country List and any additional
countries (“Additional Countries”) where Roche requests that patent applications
be filed. In turn, Memory promptly shall notify Roche if it agrees with the
filing of applications in such Additional Countries selected by Roche.
    (F)  
Memory shall file patent applications at least in those countries where Roche
and Memory agree to the filing of patent applications (“Mutually Agreed to
Countries”) as well as in Additional Countries selected by Roche that are not
within the Mutually Agreed to Countries, provided that Roche shall reimburse
Memory for the reasonable external prosecution costs in the Additional
Countries. Memory shall have the option of filing an international application
designating at least the Mutually Agreed to Countries, to be followed by
national filings in the desired countries.
    (G)  
Memory shall be responsible for the filing and prosecution of the patent
applications and the maintenance of the granted patents as to the Mutually
Agreed to Countries. Memory and Roche each will pay fifty percent (50%) of the
reasonable external costs relating to the preparation, filing and prosecution of
the patent applications and the maintenance of the granted patents.
    (H)  
As to those countries where Roche and Memory do not agree to the filing of
patent applications, the Party requesting the filing in said country shall be
responsible for all costs relating to the filing and prosecution of the patent
applications and the maintenance of the granted patents in said countries.

[*] CONFIDENTIAL TREATMENT REQUESTED

26



--------------------------------------------------------------------------------



 



  (I)  
Should Roche not respond to Memory within thirty (30) days after the date Memory
provides the Country List, then Memory shall be free to initiate patent filings,
at Memory’s sole expense and discretion, in the countries Memory has selected or
still selects.
    (J)  
Memory’s failure to notify Roche to the contrary within thirty (30) days after
the date upon which Roche notifies Memory of the Additional Countries will be
deemed an agreement on the part of Memory to file patent applications in all
such Additional Countries and to pay fifty percent (50%) of the reasonable
external costs associated with such filings.
    (K)  
If, in a country, at any time, Roche decides not to continue funding the
prosecution of a patent application or maintenance of a patent under this
Section 13.2, Roche shall notify Memory in writing (“Withdrawal Notice”), and
Roche shall be relieved from paying any further expenses with regard to the
patent filing in the country. After receiving the Withdrawal Notice, Memory may
but is not obligated, at its sole expense and discretion, to continue to
prosecute and maintain the patent filing in the country.
    (L)  
With respect to a Memory Compound that achieves [*] with respect to Memory
Patent Rights that are intended to Cover such Memory Compound.
    (M)  
If, in a country, at any time, Memory decides not to continue the prosecution of
a patent application or maintenance of a patent under this Section 13.2, and
such patent application or patent is not one as to which Roche has already sent
a Withdrawal Notice, then Memory shall notify Roche in writing no less than
sixty (60) days prior to the date when the patent application or patent would
become abandoned in such country. At Roche’s written request and no cost to
Memory, Memory shall then permit Roche to prosecute and maintain such patent
application or patent in such country, at Roche’s own cost, to the extent Roche
desires to do so [*].
    (N)  
For the Mutually Agreed to Countries and Additional Countries, Memory shall
consult with Roche as to the prosecution and maintenance of all patent
applications and patents claiming Inventions in sufficient time (for example,
thirty (30) days for instances where actions are due within three (3) months of
a communication from a Patent Office) before any action is due to allow Roche to
provide comments thereon, which comments Memory must reasonably consider.
    (O)  
With respect to any Collaboration Patent Rights in existence during the
Strategic Alliance Term, each of [*].

13.3  
Screening Patent Rights. Notwithstanding the provisions of Section 13.2 hereof
[*].

[*] CONFIDENTIAL TREATMENT REQUESTED

27



--------------------------------------------------------------------------------



 



13.4  
Cooperation. The Parties agree to cooperate in the preparation, prosecution and
maintenance of all patent applications filed under Article 13, including
obtaining and executing necessary powers of attorney and assignments by the
named inventors, providing relevant technical reports to Memory concerning the
invention disclosed in such patent application, obtaining execution of such
other documents which shall be needed in the filing and prosecution of such
patent applications, discussing in good faith foreign filing strategy, obtaining
patent term extensions, Supplementary Protection Certificates or similar foreign
equivalent types of rights, and, as requested, updating each other regarding the
status of such patent applications.
  13.5  
Infringement. Each Party shall promptly provide written notice to the other
Party during the Agreement Term of any known infringement or suspected
infringement of any Memory Patent Right or Collaboration Patent Right by a Third
Party making, using, offering for sale, selling, importing or exporting a
compound which is a nicotinic alpha-7 agonist [*] or a product containing a
compound which is a nicotinic alpha-7 agonist [*] (collectively “NA7
Infringement”).
     
With respect to each Product Roche shall have the first right to bring and
control any action or proceeding with respect to NA7 Infringement relating to a
Memory Patent Right or Collaboration Patent Right Covering such Product at
Roche’s own expense and by counsel of its own choice, and Memory shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice. Prior to Roche’s exercising its right to obtain a License with
respect to 3454 Products pursuant to Section 2.1 hereof, Memory shall have the
first right to bring and control any action or proceeding with respect to NA7
Infringement relating to a Memory Patent Right Covering any such 3454 Product at
Memory’s own expense and by counsel of its own choice, and Roche shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice. If the Party with the right to bring and control a proceeding
fails to bring any such action or proceeding with respect to NA7 Infringement
within (a) [*] days following the notice of alleged infringement or (b) [*] days
before the time limit, if any, set forth in the appropriate laws and regulations
for the filing of such actions, whichever comes first, the other Party shall
have the right to bring and control any such action at its own expense and by
counsel of its own choice, and the Party that had the initial right to bring and
control any action or proceeding shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.
     
A Party that elects to bring and control an infringement action pursuant to this
Section 13.5 shall provide prompt written notice to the other Party of any such
suit commenced or action taken by such Party.
     
Upon written request, the Party bringing suit or taking action (“Initiating
Party”) shall keep the other Party informed of the status of any such suit or
action and shall provide the other Party with copies of all substantive
documents and communications filed in such suit or action. The Initiating Party
shall have the sole and exclusive right to select counsel for any such suit or
action.

[*] CONFIDENTIAL TREATMENT REQUESTED

28



--------------------------------------------------------------------------------



 



   
The Initiating Party shall, except as provided below, pay all expenses of the
suit or action, including, without limitation, the Initiating Party’s attorneys’
fees and court costs. With respect to 3454 Products, prior to Roche exercising
its right to obtain a License with respect to such 3454 Product that is the
subject of the suit or action, Memory shall pay attorneys’ fees and court costs
and shall be entitled to retain any damages, settlement fees or other
consideration received as a result of such suit or action. With respect to any
other Product which is the subject of such suit or action, the Parties’
attorneys’ fees and court costs in connection with any such suit or action shall
be deducted from any damages, settlement fees or other consideration received as
a result of such suit or action and the balance thereof shall belong to the
Initiating Party, except to the extent such damages, settlement fees or other
consideration are attributable to lost profits with respect to Products in the
Territory, in which case the Parties shall share in such recovery as follows:
(i) in the case of any 3454 Product where Roche has exercised its right to
obtain a License with respect to 3454 Products pursuant to Section 2.1 hereof
and Memory has exercised its co-promotion right with respect thereto, Memory
shall receive [*] percent ([*]%) of the lost profits for such 3454 Product and
Roche shall receive the remaining [*] percent ([*]%) or (ii) in any other case,
Memory shall receive the royalty that it would have pursuant to Article 5 had
the infringing sales been made by the Parties, and Roche would receive the
balance of the recovery.
     
If the Initiating Party believes it reasonably necessary, upon written request
to the other Party, the other Party shall join as a party to the suit or action
but shall be under no obligation to participate except to the extent that such
participation is required as the result of its being a named party to the suit
or action. At the Initiating Party’s written request, the other Party shall
offer reasonable assistance to the Initiating Party at no charge to the
Initiating Party except for reimbursement of reasonable out-of-pocket expenses
incurred by the other Party in rendering such assistance. The other Party shall
have the right to participate and have its own representation in any such suit
or action at its own expense.
     
Prior to Roche obtaining a License with respect to any 3454 Product which is the
subject of such suit or action, Memory shall have the sole right to control any
settlement and all negotiations relating to any such suit or action. After Roche
has exercised its right to obtain a License with respect to any 3454 Product
which is the subject of suit or action, Roche shall have the right to control
settlement; provided, however, that no settlement shall be entered into without
the written consent of the other Party, not to be unreasonably withheld.
     
For the avoidance of doubt, Memory shall have the right, but not the obligation,
to bring and control any action or proceeding with respect to any Memory Patent
Right relating to infringement other than NA7 Infringement, at its own expense,
without obligation or notice to Roche.
  13.6  
Hatch-Waxman. Notwithstanding anything to the contrary, should a Party receive a
certification for a Product pursuant to the Drug Price Competition and Patent
Term Restoration Act of 1984 (Public Law 98-417), as amended, or its equivalent
in a country other than the US, then such Party shall immediately provide the
other Party with a copy

[*] CONFIDENTIAL TREATMENT REQUESTED

29



--------------------------------------------------------------------------------



 



   
of such certification. Prior to Roche exercising its right to obtain a License
which respect to 3454 Products pursuant to Section 2.1 hereof, Memory shall have
the sole right to enforce Memory Patent Rights (determined as if the 3454
Compound is a Compound) Covering any such 3454 Products. With respect to each
Product, Roche shall have the right to enforce Memory Patent Rights and
Collaboration Patent Rights Covering such Product; and Roche shall have [*] days
from the date on which it receives or provides a copy of such certification to
provide written notice to Memory (“H-W Suit Notice”) whether Roche will bring
suit, at its expense, within a [*] day period from the date of such
certification. Should such [*] day period expire without Roche bringing suit or
providing such H-W Suit Notice, then Memory shall be free to immediately bring
suit in its name. If Roche brings suit, at Roche’s written request, Memory
agrees to be named as a party to such suit.

[*] CONFIDENTIAL TREATMENT REQUESTED

30



--------------------------------------------------------------------------------



 



13.7  
Patent Notices. All notices provided under this Article 13 to Roche shall be
given to:
     
F. Hoffmann-La Roche Ltd
Grenzacherstrasse 124
CH-4070 Basel, Switzerland
Attn:   Head, Patent Law

with copies of all notices relating to U.S. cases to:

   
Hoffmann-La Roche Inc.
340 Kingsland Street
Nutley, New Jersey 07110
Attn:   Chief Patent Counsel

All notices provided under this Article 13 to Memory shall be given to:

   
Memory Pharmaceutical Corp.
100 Philips Parkway
Montvale, New Jersey 07645
Attn: Head of Business Development

With copies of all notices to:

   
Millen, White, Zelano and Branigan, P.C.
Arlington Courthouse, Plaza I
2200 Clarendon Blvd, Suite 1400
Arlington, Virginia 22201
Attn: Anthony Zelano, Esq.

Article 14. Representations and Warranties

14.1  
Representations and Warranties of Both Parties. Each Party warrants and
represents to the other Party that it has the full right and authority to enter
into this Agreement and that it is not aware of any impediment which would
inhibit its ability to perform the terms and conditions imposed on it by this
Agreement.
  14.2  
Representations and Warranties of Memory.

  (a)  
Corporate Action. Memory represents and warrants to Roche that all corporate
action on the part of Memory, its officers, directors and stockholders necessary
for (i) the authorization, execution and delivery of this Agreement and (ii) the
performance of all obligations of Memory hereunder has been taken and this
Agreement constitutes the legal and binding obligation of Memory, enforceable
against Memory in accordance with its terms.
    (b)  
No Conflict. Memory represents and warrants to Roche that the execution of this
Agreement and the performance of the transactions contemplated by this

[*] CONFIDENTIAL TREATMENT REQUESTED

31



--------------------------------------------------------------------------------



 



     
Agreement by Memory will not conflict with or result in a breach of any of the
terms, conditions or provisions of, or constitute a default under any agreement
or other instrument to which Memory is a party or by which it or any of its
property is bound.
    (c)  
Right to Grant Licenses. Memory represents and warrants to Roche that it has the
right to grant Roche the licenses and sublicenses that Memory hereby grants to
Roche under this Agreement. Memory also represents and warrants that, to the
best of its knowledge, the list of Memory Patent Rights set forth on Exhibit I,
together with the [*] list attached to and referred to in the letter dated the
date hereby between the parties, constitute a complete list of nicotinic alpha-7
agonists [*] that are owned or Controlled by Memory on the date hereof.
    (d)  
Third Party Patent Infringement. Memory represents and warrants that as of the
Effective Date, to its actual knowledge of its senior executives, after
consultation with patent counsel, there is no issued patent right owned or
controlled by any Third Party which Covers the lead Memory Compounds of the
Memory Program identified by Memory to Roche or Compound 3454 and would prevent
Roche from selling such Memory Compound or Compound 3454 in any country of the
Territory. As of the date hereof, the Memory Patent Rights in existence as of
the Effective Date are owned exclusively by Memory; and Memory’s senior
executives, after consultation with patent counsel, have no actual knowledge of
any information that would, in their opinion, render invalid and/or
unenforceable Composition of Matter Claims for the lead compounds of the Program
in such Memory Patent Rights.
    (e)  
No Material Misstatements. Memory warrants and represents to Roche that (i) its
senior executives have not intentionally failed to disclose any information
actually known to them which in their reasonable opinion, would be material to
Roche entering into this Agreement, with the intent to deceive or defraud Roche,
and to the actual knowledge of its senior executives any information actually
disclosed to Roche in connection with this Agreement does not contain any untrue
statement of material fact or omit to state a material fact, with the intent to
deceive or defraud Roche; (ii) it has provided correct and complete copies of
all documents furnished to Roche.

14.3  
Representations and Warranties of Roche. Roche represents and warrants to Memory
that all corporate action on the part of Roche, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of this
Agreement and (ii) the performance of all obligations of Roche hereunder has
been taken and this Agreement constitutes the legal and binding obligation of
Roche, enforceable against Roche in accordance with its terms. Roche also
represents and warrants that, to the best of its knowledge, the list of Included
Roche Compounds set forth on Exhibit L constitutes a [*]. The execution of this
Agreement and the performance of the transactions contemplated by this Agreement
by Roche will not conflict with or result in a breach of any of the terms,
conditions or provisions of, or constitute a default under any agreement

[*] CONFIDENTIAL TREATMENT REQUESTED

32



--------------------------------------------------------------------------------



 



   
or other instrument to which Roche is a party or by which it or any of its
property is bound.
  14.4  
Disclaimer. THE FOREGOING REPRESENTATIONS AND WARRANTIES ARE IN LIEU OF ALL
OTHER REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY SET FORTH HEREIN. MEMORY AND
ROCHE DISCLAIM ALL OTHER REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR
IMPLIED, WITH RESPECT TO EACH OF THEIR RESEARCH, DEVELOPMENT AND
COMMERCIALIZATION EFFORTS HEREUNDER, INCLUDING, WITHOUT LIMITATION, WHETHER THE
PRODUCTS CAN BE SUCCESSFULLY DEVELOPED OR MARKETED, THE ACCURACY, PERFORMANCE,
UTILITY, RELIABILITY, TECHNOLOGICAL OR COMMERCIAL VALUE, COMPREHENSIVENESS,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WHATSOEVER OF THE
PRODUCTS. IN NO EVENT SHALL EITHER MEMORY OR ROCHE BE LIABLE FOR SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT
BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY.

Article 15. Confidential Information

15.1  
Treatment of Confidential Information. In carrying out rights and obligations
under this Agreement, the Parties will be sharing proprietary information
(“Confidential Information”) with each other. Except as permitted by this
Agreement, each Party shall and shall cause its Affiliates to treat Confidential
Information received from the other Party as it treats its own proprietary
information. In particular, it shall not disclose, divulge or otherwise
communicate such Confidential Information to Third Parties, or use it for any
purpose except pursuant to and in order to carry out its obligations under this
Agreement during the Agreement Term and for a period of five (5) years
thereafter; provided that, each Party (i) may disclose the Confidential
Information to such of its directors, officers, employees, Affiliates,
consultants, subcontractors, sublicensees or agents to the extent reasonably
necessary to carry out its obligations under this Agreement, and (ii) hereby
agrees to exercise every reasonable precaution to prevent and restrain the
unauthorized disclosure or use of Confidential Information.
  15.2  
Release from Restrictions. The provisions of Section 15.1 shall not apply to any
Confidential Information which:

  (a)  
was known or used by the Receiving Party or its Affiliates prior to its date of
disclosure to the Receiving Party or its Affiliates by the Disclosing Party or
its Affiliates, as evidenced by the prior written records of the Receiving Party
or its Affiliates; or
    (b)  
either before or after the date of the disclosure to the Receiving Party or its
Affiliates, is lawfully disclosed to the Receiving Party or its Affiliates by a
Third Party rightfully in possession of the Confidential Information; or

[*] CONFIDENTIAL TREATMENT REQUESTED

33



--------------------------------------------------------------------------------



 



  (c)  
either before or after the date of the disclosure to the Receiving Party or its
Affiliates, becomes published or generally known to the public through no fault
or omission on the part of the Receiving Party or its Affiliates, but such
inapplicability applies only after such information is published or becomes
generally known; or
    (d)  
is independently developed by the Receiving Party or its Affiliates without
reference to or reliance upon any Confidential Information of the Disclosing
Party or its Affiliates; or
    (e)  
is reasonably determined to be required to be disclosed by the Receiving Party
or its Affiliates to comply with applicable securities or other laws, to defend
or prosecute litigation or to comply with governmental regulations, provided
that, the Receiving Party or its Affiliates uses all reasonable efforts to
provide prior written notice of such disclosure to the Disclosing Party or its
Affiliates and to take reasonable and lawful actions to avoid or limit such
disclosure; or
    (f)  
is disclosed to a Party’s financial sources or potential acquirors of its stock
or assets (directly or indirectly) so long as, with respect to a potential
purchase the potential acquirer or financial source executes a confidentiality
agreement which is at least as restrictive as the provisions of this Article 15.

15.3  
Exceptions. The restrictions set forth in this Article 15 shall not prevent
either Party from (i) preparing, filing, prosecuting or maintaining a patent
application or its resulting patents related to a Product in accordance with the
terms of this Agreement or (ii) disclosing Confidential Information to
governmental agencies to the extent required or desirable to secure government
approval for the development or marketing of a Product.
  15.4  
Publications. During the Agreement Term, the following provisions shall apply
with respect to the disclosure in scientific journals, publications or
scientific presentations by any Party relating to any scientific work performed
as part of the Strategic Alliance:

  (a)  
A Party (the “Publishing Party”) shall provide the other Party with a copy of
any proposed publication relating to the work performed and/or the results
achieved in the conduct of the Strategic Alliance at least forty-five (45) days
prior to submission for publication so as to provide such other Party an
opportunity to recommend any changes it reasonably believes are necessary to
preserve the Confidential Information belonging in whole or in part to such
other Party, and the incorporation of such recommended changes shall not be
unreasonably refused;
    (b)  
If such other Party in writing notifies (“Notice”) the Publishing Party, within
forty-five (45) days of receipt of the copy of the proposed publication, that
such publication in its reasonable judgment (i) contains an Invention for which
the other Party reasonably desires patent protection or (ii) constitutes
disclosure of any Confidential Information, the Publishing Party shall prevent
such publication or delay such publication for a mutually agreeable period of
time. In the case of

[*] CONFIDENTIAL TREATMENT REQUESTED

34



--------------------------------------------------------------------------------



 



     
Inventions, a delay shall be for a period reasonably sufficient to permit the
timely preparation and filing of a patent application(s) or application(s) on
the Invention, and in no event less than ninety (90) days from the date of
Notice.
    (c)  
Notwithstanding the above, each Party shall only issue external media and
investor communications, including press releases related to the activities
contemplated by this Agreement that have either (i) been approved by the other
Party or (ii) are required to be issued by such Party as a matter of law as
determined by such Party’s legal counsel. Except as set forth in
Section 15.4(d), the Party issuing the external media or investor communication
shall provide the other Party with a copy of the press release or external
communication at least two (2) weeks prior to its intended publication or
communication for the other Party’s review. During such period, the other Party
shall (i) approve the draft press release or communication and permit the party
issuing the press release to issue the press release, (ii) contact the Party
issuing the press release or communication to discuss modification to the draft
press release or communication, or (iii) contact the Party issuing the press
release or communication and disapprove the press release or communication.
Except as set forth in Section 15.4(d), if the other Party asks for
modification, then the Party issuing the press release or communication shall
either make such modification or work with the other Party to arrive at a press
release or communication that the other Party approves.
    (d)  
Nothing in this Agreement shall impair either Party’s compliance with any
requirements of: (i) governmental agencies to the extent required or desirable
to secure government approval for the development, manufacture or sale of
Product in the Territory (ii) the Securities and Exchange Commission or the
national securities exchange or other stock market on which such Party’s
securities are traded, (iii) or any other applicable law. In connection with any
filing by either Party of a copy of this Agreement with the Securities and
Exchange Commission (or the national securities exchange or other stock market
on which such Party’s securities are traded), the filing Party shall endeavor to
obtain confidential treatment of economic and trade secret information.
Reasonably in advance of any filing under this Section (whether or not this
Agreement is included in the filing), the filing Party shall provide to the
other Party a copy of the proposed filing to the extent it relates to this
Agreement and the Parties shall work cooperatively in good faith, taking into
consideration the other Party’s suggestions, regarding the information for which
the filing Party will seek to obtain confidential treatment. However, in the
event of any disagreements that cannot be amicably resolved, the Party which is
making the filing shall, together with input from their own legal counsel, have
the ultimate authority to make the filing in the fashion in which it feels the
filing must be made.

[*] CONFIDENTIAL TREATMENT REQUESTED

35



--------------------------------------------------------------------------------



 



Article 16. Term and Termination

16.1  
Conditions Subsequent. If the Hart-Scott-Rodino Antitrust Improvements Act of
1976 (the “HSR Act”) applies to the transactions contemplated by this Agreement,
the effectiveness of this Agreement and the transactions contemplated hereunder
shall be subject to and shall be contingent upon the satisfaction under the
following condition subsequent to the execution of this Agreement. The condition
subsequent shall be the earlier to occur of (i) approval of the transaction by
the Federal Trade Commission or the appropriate US anti-trust authorities or
(ii) the expiration or termination of all applicable waiting periods, requests
for information (and any extensions thereof) under the HSR Act.
     
Subject to the terms and conditions of this Agreement, each Party shall use all
reasonable efforts to take, or cause to be taken, all reasonable actions and to
do, or cause to be done, all things necessary and appropriate to satisfy the
condition subsequent and to consummate the transactions contemplated by this
Agreement in accordance with the terms hereof.
     
Each Party shall cooperate with the other Party in the preparation, execution
and filing of all documents that are required or permitted to be filed on or
before the Effective Date for the purpose of consummating this transaction,
including, filings pursuant to the Hart-Scott-Rodino Antitrust Improvements Act
of 1976. Each Party shall bear its own costs with respect to preparing,
executing and filing such documents.
  16.2  
Agreement Term. The Agreement Term shall commence on the Effective Date and end,
unless earlier terminated upon the mutual agreement of the Parties or in
accordance with the provisions of this Article 16, on the date of expiration of
all royalty and other payment obligations (the “Expiration Date”) under this
Agreement. Upon the occurrence of the Expiration Date, if any, the Licenses
granted to Roche by Memory under this Agreement to make, have made, use, offer
for sale, sell, import and export Products shall be fully paid-up.
  16.3  
Termination for Breach. (a) Each Party (“Non-Breaching Party”) shall be entitled
to terminate this Agreement by written notice to the other Party (“Breaching
Party”) in the event that the Breaching Party is in default of any of its
material obligations hereunder and fails to remedy such default within sixty
(60) days (thirty (30) days for payment defaults) after provision of written
notice thereof by the Non-Breaching Party. Any such notice shall specifically
state that the Non-Breaching Party intends to or reserves the right to terminate
this Agreement in the event that the Breaching Party shall fail to timely remedy
the default.
     
The effective date of termination under this Section for breach of a material
obligation shall be the date sixty (60) days after provision of written notice
thereof by the Non-Breaching Party.
     
In the event Roche does not pay any full payment by reason of a good faith
dispute as to whether such payment is due pursuant to the terms of this
Agreement, Memory shall not

[*] CONFIDENTIAL TREATMENT REQUESTED

36



--------------------------------------------------------------------------------



 



   
have the right to terminate this Agreement as a result of such nonpayment until
resolution of the dispute.
  16.4  
Right to Terminate.

  (a)  
Roche shall have the unilateral right to elect not to maintain its license
rights with respect to Compound 3454 upon the occurrence of each Event described
in Section 1 of Exhibit B hereto with respect to such Compound 3454. Roche may
exercise such right by giving written notice thereof to Memory within thirty
(30) days after the occurrence of such Event. In the event Roche exercises such
right, Roche shall not have any obligation to make the payment to Memory related
to such Event and shall not have the right to obtain a License with respect to
3454 Products, and this Agreement shall terminate with respect to Compound 3454
and 3454 Products and Roche shall have no further obligation to make any
payments pursuant to Section 4.4 and Article 5 hereof relating to Compound 3454
or 3454 Products.
    (b)  
Roche shall have the unilateral right to terminate this Agreement on a
region-by-region basis (the regions being North America (US and Canada), Europe
and Asia)) or Product-by-Product, either on a worldwide basis or as to North
America (US and Canada) only or ex-North America only, at any time by providing
six (6) months prior written notice to Memory; provided, however, that if the
Parties do not agree as to a proposed sublicense for which Memory has withheld
consent, Roche shall have a unilateral right to terminate this Agreement for the
territory to which such proposed sublicense relates. Notwithstanding the
preceding sentence, if there has been a launch of a Product in a Major Market
Country, then such prior notice must be for twelve (12) months. The effective
date of termination under this Section shall be the date six (6) months (or
twelve (12) months as the case may be) after Roche provides such written notice
to Memory.
    (c)  
[*]

16.5  
Consequences of Termination.
     
Upon (i) any termination of this Agreement in its entirety pursuant to
Section 16.2, Section 16.3 (but only in the case of termination by Memory by
reason of breach of this Agreement by Roche) or Section 16.4(b),
(ii) termination of this Agreement by Roche in its entirety or in a region or
country or in respect of a Memory Product or 3454 Product pursuant to Section
16.4 hereof, or (iii) termination of this Agreement by Memory in its entirety or
in a region pursuant to Article 3, any and all rights and licenses of any kind
or nature granted by Memory to Roche under this Agreement (or, as applicable,
with respect to termination of this Agreement as to a country, region, Memory
Product or 3454 Product, respectively) shall terminate on the effective date of
termination. For the purposes of this Section 16.5, in the event of any such
termination, the following shall apply.

[*] CONFIDENTIAL TREATMENT REQUESTED

37



--------------------------------------------------------------------------------



 



  (a)  
Roche shall, upon Memory’s written request, assign and transfer (or, with
respect to termination of this Agreement as to any country or region,
exclusively license) to Memory, or its Affiliates as requested by Memory, at no
expense to Memory, or its Affiliates, and free of any liens, pledges or security
interests other than those incurred in the commercialization of any Memory
Product or 3454 Product, all of Roche’s right, title and interest in and to the
relevant Memory Products or 3454 Product, together with an assignment of (or,
with respect to termination of this Agreement as to any country or region, an
exclusive license relating to such country or region) (i) all trademarks and
trademark applications used or intended for use specifically for the relevant
Memory Product(s) or 3454 Product, (ii) all regulatory filings (such as INDs and
drug master files), Regulatory Approvals, and clinical trial agreements (to the
extent assignable and not cancelled) for the relevant Memory Product(s) or 3454
Product, and (iii) all data, including clinical data, materials and information
of any kind or nature whatsoever, in Roche’s possession or in the possession of
its Affiliates or its or their respective agents related to the relevant Memory
Compounds and/or Compound 3454 and/or Memory Product(s) and/or 3454 Product and
(iv) all rights relating to the infringement of Memory Patent Rights and/or
Collaboration Patent Rights, related to and necessary for the commercialization
of the relevant Memory Product(s) or 3454 Product . Without limiting the
generality of the preceding sentence, Memory shall, upon such transfer (or
exclusive license, as appropriate), have the right to disclose such filings,
approvals and data to (x) governmental agencies of the country or region to the
extent required or desirable to secure government approval for the development,
manufacturing or sale of such Memory Products or 3454 Product in the country or
region, (y) Third Parties acting on behalf of Memory, its Affiliates or
sublicensees, to the extent reasonably necessary or desirable for the
development, manufacture, or sale of such Memory Products or 3454 Product in the
country or region, and (z) Third Parties to the extent reasonably necessary or
desirable to market such Memory Products or 3454 Product in the country or
region. All such filings, approvals and data may be transferred to Memory
pursuant to this Section 16.4 by a reference database and shall be deemed to be
Memory Confidential Information. In addition, Roche may retain access to the
transfer database or a copy of all of such filings, approvals and data for
archival purposes.
    (b)  
In addition, for a given Memory Product, 3454 Product and country or region so
terminated, or for the Territory in the case of termination of this Agreement in
its entirety, Roche hereby grants to Memory the right to obtain a sole and
exclusive, royalty bearing license, under Collaboration Patent Rights and Roche
Know-How Covering such Memory Product or 3454 Product and Roche trademarks used
or intended for use in connection with the sale of such Memory Product or 3454
Product, to make, have made, use, offer for sale, sell, import and export such
Memory Product(s) or 3454 Product in such country, region or the Territory, as
applicable. Memory shall exercise such right by giving written notice thereof to
Roche within sixty (60) days after the date of termination. In consideration of
such license, Memory shall pay Roche reasonable milestones and royalties
consistent with industry practices as may be mutually agreed upon by the Parties

[*] CONFIDENTIAL TREATMENT REQUESTED

38



--------------------------------------------------------------------------------



 



     
(such royalties not to exceed [*] percent ([*]%) of Net Sales); and if the
Parties are unable to agree upon such financial terms, such matter shall be
resolved by arbitration in accordance with Article 17.
    (c)  
Roche shall supply, or cause to be supplied, to Memory, upon Memory’s written
request, Memory or its licensee’s clinical and/or commercial requirements of
such Memory Compounds or Compound 3454 [*] pursuant to a supply agreement to be
negotiated in good faith by the parties, provided that (i) such requirements
shall be supplied to Memory or its licensee at Roche’s direct manufacturing
costs and allocation of manufacturing overhead, and (ii) Roche’s supply
obligation shall not continue for more than [*] years after such termination,
and (iii) Roche shall maintain the same quality and specifications relating to
such Memory Compounds, Compound 3454, Memory Product(s) and 3454 Product(s) as
immediately prior to notice of termination, and (iv) as to other terms, such
agreement shall be reasonably consistent with Roche’s other arm’s length supply
agreements, and (v) Memory shall use reasonable best efforts to effect a
transfer as soon as practicable of manufacturing activities relating to such
Memory Compounds, Compound 3454, Memory Product(s) and 3454 Product(s) from
Roche to another supplier. In addition, Roche shall also transfer to Memory and
its designated supplier a manufacturing transfer package that will enable Memory
or such designated supplier to manufacture such Memory Compounds, Compound 3454,
Memory Product(s) or 3454 Product(s) in a timely manner.

   
Roche shall take prompt actions, including the execution of such instruments,
agreements and documents, as are necessary or desirable to effect the foregoing.
It is agreed such transfers and actions shall commence as soon as practicable
and shall be completed [*] in a manner that will permit Memory to continue
without interruption the business of developing, manufacturing, marketing and
selling such Memory Product(s) or 3454 Products.
     
Upon any termination of this Agreement in whole or in part, [*].
     
Upon any termination [*] Roche’s license under Section 2.1 with respect to
Memory Compounds and Memory Products shall terminate. [*].
     
Upon [*] termination [*] Memory shall [*] have the right to negotiate with Roche
for not more [*] an assignment of [*] rights to any Collaboration Products
and/or to obtain the sole and exclusive, royalty bearing license under the
Collaboration Patent Rights and Roche Know-How Covering such Collaboration
Product(s) and Roche trademarks used or intended for use in connection with the
sale of such Collaboration Product(s)[*].
  16.6  
Royalty and Payment Obligations. Notwithstanding anything contained in this
Agreement to the contrary except Section 16.4(a), termination of this Agreement
by either Party for any reason will not release Roche from any obligation to pay
royalties or make any payments to Memory which were accrued prior to the
effective date of termination (including for sales made and Events achieved
under Article 4, prior to the date of termination) or with respect to any
Collaboration Compounds, and Collaboration

[*] CONFIDENTIAL TREATMENT REQUESTED

39



--------------------------------------------------------------------------------



 



   
Products (and, to the extent the Licenses to Compound 3454 and 3454 Products
survive, Compound 3454 and/or any 3454 Products) in the amounts, at the times
and in the manner set forth in this Agreement as if this Agreement had not
terminated, in whole or in part, provided that the obligations under
Section 13.2(O) shall not survive with respect to any non-accrued obligations.
However, except as is otherwise provided in this Agreement, termination of this
Agreement by either Party for any reason will release Roche from any obligation
to pay royalties or make any payments to Memory with respect to any Memory
Products and 3454 Products which would have otherwise become accrued after the
effective date of termination.
  16.7  
Termination for Failure to Satisfy the Condition Subsequent. Either Party may
terminate this Agreement in its entirety, upon ten (10) days prior written
notice to the other Party if the condition subsequent under Section 16.1 has not
been fulfilled by December 31, 2006, in which case, upon termination there shall
be no liabilities for obligations on the part of either party except that
Article 15 shall survive such termination and except for any breach of
Section 16.1, and the provisions of the Original Strategic Alliance Agreement
shall remain in full force and effect.
  16.8  
Survival of Obligations. Article 6, Section 13.1, Section 13.5, Section 13.6,
Section 13.7, Article 14, Article 15, Section 16.5, Section 16.6, Section 16.8,
Article 17 and Article 18, and any definitions used in such Section or Article,
shall survive the termination of this Agreement in its entirety. Except for
obligations which clearly are not intended to continue in respect of a partial
termination (including the diligence obligation, and except as provided in
Section 16.6, royalty obligations), with respect to the region, country or
Product terminated, all obligations in this Agreement shall survive a partial
termination.

Article 17. Arbitration
          Any dispute, controversy or claim (“Dispute”) arising out of or in
relation to this Agreement, or the breach, termination or invalidity thereof,
that cannot be settled amicably by the Parties after a good faith discussion to
resolve the Dispute by the appropriate officers of the Parties, shall be
submitted by either Party to arbitration conducted in accordance with the rules
then in effect of the American Arbitration Association (“AAA”). Arbitration
shall take place in Newark, New Jersey and shall be conducted by three
(3) arbitrators, one of whom shall be designated by each Party, and the third
selected by the other two (2) arbitrators, all within the time limits
established by the then existing rules of the AAA. If the two (2) designated
arbitrators are unable to agree upon a third arbitrator by two (2) months after
submission of the matter to arbitration, the AAA shall select such third
arbitrator within three (3) months of such original submission. The written
decision of the arbitrators shall be final and binding on the parties and may be
enforced in any court having jurisdiction over the Parties or their current
assets. The award rendered by the arbitrators shall include the cost of
arbitration, reasonable attorneys’ fees and reasonable costs for expert and
other witnesses, and in the event of a termination, in whole or in part, a
transition procedure, including the performance of transition services by Roche,
so as to maintain the value of the assets being transferred to Memory and, to
the extent contemplated by Section 16.4, permit Memory to conduct the business
being transferred to it. The parties shall be entitled to discovery as provided
in the Federal Rules of Civil Procedure then in effect in the District of New
Jersey. If the issues in dispute involve
[*] CONFIDENTIAL TREATMENT REQUESTED

40



--------------------------------------------------------------------------------



 



scientific or technical matters, at least one of the arbitrators chosen
hereunder shall have educational training and/or experience sufficient to
demonstrate a reasonable level of knowledge in the Field and pharmaceutical drug
development. Notwithstanding the preceding provisions of this Article 17, with
respect to any breach or threatened breach of this Agreement of Section 15.1,
16.4 or any other provision where a Party would not be appropriately compensated
by the payment of money, a party has a right to seek injunctive relief from any
court of competent jurisdiction to enjoin such breach or threatened breach
and/or to seek specific performance. [*]
          In the event of a Dispute, a Party shall have no right to toll or
delay any obligation in this Agreement unrelated to the Dispute as a result of
the Dispute. By way of example, if Roche owes Memory $5,000,000 and claims a
$2,000,000 payment is not due by reason of breach of Memory, then Roche shall
pay the $5,000,000, and the parties will resolve such $2,000,000 Dispute
pursuant to Article 17.
Article 18. Miscellaneous

18.1  
Indemnification.

  (a)  
Roche agrees to defend Memory and the other Memory Indemnified Parties at
Roche’s cost and expense, and will indemnify and hold Memory and its directors,
officers, employees and agents (the “Memory Indemnified Parties”) harmless from
and against any claims, losses, costs, damages, fees or expenses arising out of
or otherwise relating to (i) activities of Roche and its Affiliates in the
conduct of the Strategic Alliance, (ii) the development, manufacture, use, offer
for sale, sale or other disposition of any Product by Roche, its Affiliates or
sublicensees, and each of their distributors, representatives or anyone in
privity therewith, or (iii) the gross negligence or willful misconduct of Roche,
its Affiliates or sublicensees. In the event of any such claim against the
Memory Indemnified Parties by a Third Party, Memory shall promptly notify Roche
in writing of the claim (provided that any failure or delay to notify shall not
excuse any obligations of Roche except to the extent Roche is actually
prejudiced thereby) and Roche shall solely manage and control, at its sole
expense, the defense of the claim and its settlement provided further that Roche
shall not settle any such claim, if such settlement may have an adverse effect
on Memory, without the prior written consent of Memory, which consent shall not
be unreasonably withheld. The Memory Indemnified Parties shall cooperate with
Roche and may, at their option and expense, be represented in any such action or
proceeding. Roche shall not be liable for any litigation costs or expenses
incurred by the Memory Indemnified Parties without Roche’s written
authorization.
    (b)  
Memory agrees to defend Roche and the other Roche Indemnified Parties at
Memory’s cost and expense, and will indemnify and hold Roche and its directors,
officers, employees and agents (the “Roche Indemnified Parties”) harmless from
and against any claims, losses, costs, damages, fees and expenses arising out of
any claim, arising out of or otherwise relating to (i) activities of Memory in
the conduct of the Strategic Alliance, (ii) the development, manufacture, use,
offer for sale, sale or other disposition of any Product by Memory, its
Affiliates, licensees

[*] CONFIDENTIAL TREATMENT REQUESTED

41



--------------------------------------------------------------------------------



 



     
other than Roche, sublicensees and each of their distributors, representatives
or anyone in privity therewith (a “Roche Responsible Person”) (but only to the
extent same is a consequence of Article 3 and/or Article 16), and (iii) the
gross negligence or willful misconduct of Memory, its Affiliates, licensees,
distributors, representatives or anyone in privity therewith other than a Roche
Responsible Person. In the event of any such claim against the Roche Indemnified
Parties by a Third Party, Roche shall promptly notify Memory in writing of the
claim (provided that any failure or delay to notify shall not excuse any
obligation of Memory except to the extent Memory is actually prejudiced thereby)
and Memory shall solely manage and control, at its sole expense, the defense of
the claim and its settlement provided further that Memory shall not settle any
such claim if such settlement may have an adverse effect on Roche without the
prior written consent of Roche, which consent shall not be unreasonably
withheld. The Roche Indemnified Parties shall cooperate with Memory and may, at
their option and expense, be represented in any such action or proceeding.
Memory shall not be liable for any litigation costs or expenses incurred by the
Roche Indemnified Parties without Memory’s written authorization.

18.2  
Force Majeure. Neither Party to this Agreement shall be responsible to the other
Party for nonperformance or delay in performance of the terms or conditions of
this Agreement due to acts of God, acts of governments, war, riots, strikes,
accidents in transportation, or other causes beyond the reasonable control of
such Party, but such force majeure shall toll any and all obligations and time
periods for so long as such force majeure continues.
  18.3  
Bankruptcy. All licenses (and to the extent applicable rights) granted under or
pursuant to this Agreement by Memory to Roche are, and shall otherwise be deemed
to be, for purposes of Section 365(n) of Title 11, US Code (the “Bankruptcy
Code”), licenses of rights to “intellectual property” as defined under
Section 101(60) of the Bankruptcy Code. Unless Roche elects to terminate this
Agreement under Article 16, the Parties agree that Roche, as a licensee or
sublicensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code, subject to
the continued performance of its obligations under this Agreement.
  18.4  
Governing Law. This Agreement shall be governed by and interpreted in accordance
with the laws of New Jersey, without giving effect to principles of conflicts of
law.
  18.5  
Waiver. The waiver by a Party of a breach or a default of any provision of this
Agreement by the other Party shall not be construed as a waiver of any
succeeding breach of the same or any other provision, nor shall any delay or
omission on the part of a Party to exercise or avail itself of any right, power
or privilege that it has or may have hereunder operate as a waiver of any right,
power or privilege by such Party.
  18.6  
Notices. Any notice or other communication in connection with this Agreement
must be in writing and may be given by any of the following methods:
(i) personal delivery against a signed receipt; (ii) registered or certified
mail, postage prepaid, return receipt requested; or (iii) by overnight delivery
service which obtains a signed receipt. Notice shall be effective when delivered
to the addressee at the address listed below or such

[*] CONFIDENTIAL TREATMENT REQUESTED

42



--------------------------------------------------------------------------------



 



   
other address as the addressee shall have specified in a written notice actually
received by the addresser.
     
If to Memory:

Memory Pharmaceuticals Corp.
100 Philips Parkway
Montvale, New Jersey 07645
Attn: Chief Executive Officer
Attn: Head of Business Development

   
and

Sills Cummis Epstein & Gross P.C.
One Riverfront Plaza
Newark, New Jersey 07102
Attn: Ira A. Rosenberg, Esq.

   
If to Roche:

F. Hoffmann-La Roche Ltd
Grenzacherstrasse 124
CH-4070
Basel, Switzerland
Attn: Legal Department

   
and

Hoffmann La-Roche Inc.
340 Kingsland Street
Nutley, NJ 07110
Attn.: Corporate Secretary

18.7  
No Agency. Nothing herein shall be deemed to constitute either Party as the
agent or representative of the other Party. Each Party shall be an independent
contractor, not an employee or partner of the other Party. Each Party shall be
responsible for the conduct of activities at its own facilities and for any
liabilities resulting therefrom. Neither Party shall be responsible for the acts
or omissions of the other Party, and neither Party will have authority to speak
for, represent or obligate the other Party in any way without prior written
authority from the other Party.
  18.8  
Entire Agreement. This Agreement and the Exhibits and Schedules hereto (which
Exhibits and Schedules are deemed to be a part of this Agreement for all
purposes) contain the full understanding of the Parties with respect to the
subject matter hereof and supersede all prior understandings and writings
relating thereto. No waiver, alteration or modification of any of the provisions
hereof shall be binding unless made in writing and signed by the Parties.

[*] CONFIDENTIAL TREATMENT REQUESTED

43



--------------------------------------------------------------------------------



 



18.9  
Headings. The headings contained in this Agreement are for convenience of
reference only and shall not be considered in construing this Agreement.
  18.10  
Severability. In the event that any provision of this Agreement is held by a
court of competent jurisdiction to be unenforceable because it is invalid or in
conflict with any law of any relevant jurisdiction, the validity of the
remaining provisions shall not be affected, and the Parties shall negotiate a
substitute provision that, to the extent possible, accomplishes the original
business purpose. During the period of such negotiation, and thereafter if no
substituted provision is agreed upon, any such provision which is enforceable in
part but not in whole shall be enforced to the maximum extent permitted by law.
  18.11  
Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by either Party without the prior written consent of
the other Party, except to an Affiliate of the assigning Party or to any other
party who acquires all or substantially all of the pharmaceutical business of
the assigning Party by merger, sale of assets or otherwise, subject to Roche’s
rights pursuant to Sections 3.2(b) and 7.5(g) and so long as such Affiliate or
other party agrees in writing to be bound by the terms of this Agreement.
Notwithstanding the preceding, if Memory assigns its rights and/or obligations
under this Agreement to a party who acquires all or substantially all of the
pharmaceutical business of Memory by merger, sale of assets or otherwise, then
Memory’s rights under Section 2.4 shall become null and void
  18.12  
Successors and Assigns. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
successors and permitted assigns under Section 18.11. To the extent a Party has
the right to terminate this Agreement in connection with a Change of Control,
the preceding sentence shall not in any manner affect or reduce such Party’s
right to terminate.
  18.13  
Intentionally Omitted.
  18.14  
Interpretation. The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” All references herein to
Articles, Sections, and Schedules shall be deemed references to Articles and
Sections of, and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with
international accounting standards (“IAS”), as in effect from time to time.
Unless the context otherwise requires, countries shall include territories.
  18.15  
Counterparts. This Agreement may be executed by fax and in any number of
counterparts, each of which shall be deemed an original but all of such together
shall constitute one and the same instrument.

[*] CONFIDENTIAL TREATMENT REQUESTED

44



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to
be executed in their names by their properly and duly authorized officers or
representatives as of the dates below written.

              MEMORY PHARMACEUTICALS CORP.   HOFFMANN-LA ROCHE INC.
 
           
By:
  /s/ James R. Sulat   By:   /s/ Dennis E. Burns
Title:
  Chief Executive Officer   Title:   Vice President,
 
          Global Head of Business Development
 
           
 
                    F. HOFFMANN-LA ROCHE LTD
 
           
 
      By:   /s/ Stefan Arnold
 
      Title:   Deputy Director
 
           
 
           
 
      By:   /s/ Dr. Peter Hug
 
      Title:   Executive Vice President,
 
          Pharma Partnering

[*] CONFIDENTIAL TREATMENT REQUESTED

45



--------------------------------------------------------------------------------



 



Schedule 1
Compound 3454 Data and Reports
[*]
[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Intentionally Omitted
[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



Schedule 3
[*] Guidelines for Compounds
[*]
[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
End of Phase I Criteria
[*]
[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Workplan
[*]
[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Payments With Respect to 3454 Products

1.  
Payments to Maintain Roche License Rights with respect to 3454 Products.

  (a)  
Neurological Indications. Roche shall pay to Memory, in order to maintain its
license rights with respect to 3454 Products pursuant to Section 4.4 of the
Agreement and the other provisions of the Agreement with respect to such 3454
Products, the following non-refundable and non-creditable payments upon the
first occurrence of the following Events for such any such 3454 Product.

                Event     Payment (mio US$)    
[*](or foreign equivalent) for a Neurological Indication and delivery of the
data and reports specified in Schedule 1
    [*]    
[*] (or foreign equivalent) for a Neurological Indication and delivery of the
data and reports specified in Schedule 1
    [**]    

  (b)  
Psychiatric Indications. Roche shall pay to Memory, in order to maintain its
license rights with respect to 3454 Products pursuant to Section 4.4 of this
Agreement and the other provisions of the Agreement with respect to such 3454
Products, the following non-refundable and non-creditable payments upon the
first occurrence of the following Events for any such 3454 Product.

                Event     Payment (mio US$)    
[*] (or foreign equivalent) for a Psychiatric Indication and delivery of the
data and reports specified in Schedule 1
    [*]    
[*] (or foreign equivalent) for a Psychiatric Indication and delivery of the
data and reports specified in Schedule 1
    [*+]    

     
Each payment in Section 1(a) and 1(b) shall be due and payable by Roche within
sixty (60) days after occurrence of the applicable Event. Roche will make each
of such payments only once.

 

*  
If any Product is for a Neurological indication other than Alzheimer’s Disease,
then the payment shall be [*].
  +  
If any Product is for a Psychiatric Indication other than schizophrenia, then
the payment shall be [*].

[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



     
For the avoidance of doubt, the Parties confirm and agree that no amount payable
under Section 4.4 of the Agreement or this Exhibit B or any of the other
Exhibits thereto shall reduce any royalties payable under Article V of the
Agreement or any of the other Exhibits thereto.

2.  
Development Event Based Payments.

  (a)  
Neurological Indications. Roche shall pay to Memory with respect to any 3454
Product the following non-refundable and non-creditable payments upon the first
occurrence of the following Events for such 3454 Product:

                Event     Payment (mio US$)    
[*] (or a foreign equivalent) for a Neurological
Indication
    [*]    
[*] for a Neurological Indication
    [*]    
[*] for a Neurological Indication
    [*]    

  (b)  
Psychiatric Indications. Roche shall pay to Memory with respect to any 3454
Product the following non-refundable and non-creditable payments upon the first
occurrence of the following Events for such 3454 Product:

                Event     Payment (mio US$)    
[*] (or foreign equivalent) for a Psychiatric Indication
    [*]    
[*] for a Psychiatric Indication
    [*]    
[*] for a Psychiatric Indication
    [*]    

  (c)  
Other Indications. Roche shall pay to Memory the following non-refundable,
non-creditable payments upon the first occurrence of the following Events for a
3454 Product:

                Event     Payment (mio US$)    
[*] (or foreign equivalent) for an Other Indication
    [*]    
[*] for an Other Indication
    [*]    
[*] for an Other Indication
    [*]    

[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



     
Each payment in Section 2(a), 2(b) and 2(c) shall be due and payable by Roche
within sixty (60) days after occurrence of the applicable Event. Roche will make
each of such payments only once.
       
For the avoidance of doubt, the Parties confirm and agree that no amount payable
under Section 4.4 of the Agreement or this Exhibit B or any of the other
Exhibits thereto shall reduce any royalties payable under Article 5 of the
Agreement or any of the other Exhibits thereto.

[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Payments with respect to Memory Products
Roche shall pay to Memory with respect to each Memory Product the following
non-refundable and non-creditable payments upon each occurrence of the following
Events with respect to such Memory Product:

                Event     Payment (mio US$)    
[*] (or a foreign equivalent) for any Indication
    [*]    
[*] (or a foreign equivalent) for any Indication
    [*]    
[*] (or a foreign equivalent) for any Indication
    [*]    
[*] (or a foreign equivalent) for any Indication
    [*]    
[*] for any Indication
    [*]    
[*] for any Indication
    [*]    

Each payment described in this Exhibit C shall be due and payable by Roche
within sixty (60) days after the occurrence of the applicable Event. Roche will
make each of such payments (i) upon the occurrence of each of such Events,
regardless of how many Memory Products achieve such Events and (ii) only once
with respect to each Memory Product.
For the avoidance of doubt, the Parties confirm and agree that (i) no amount
payable under Section 4.4 of the Agreement or this Exhibit C shall reduce any
royalties payable under Article 5 of the Agreement or any of the other Exhibits
thereto and (ii) the milestones and royalties payable with respect to 3454
Products are set forth, respectively, in Exhibit B and Exhibit E.
[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Payments with respect to Collaboration Products
Roche shall pay to Memory with respect to each Collaboration Product the
following non-refundable and non-creditable payments upon each occurrence of the
following Events with respect to such Collaboration Product:

                Event     Payment (mio US$)    
[*] (or a foreign equivalent) for any Indication
    [*]    
[*] (or a foreign equivalent) for any Indication
    [*]    
[*] (or a foreign equivalent) for any Indication
    [*]    
[*] (or a foreign equivalent) for any Indication
    [*]    
[*] for any Indication
    [*]    
[*] for any Indication
    [*]    

Each payment described in this Exhibit D shall be due and payable by Roche
within sixty (60) days after the occurrence of the applicable Event. Roche will
make each of such payments (i) upon the occurrence of each of such Events,
regardless of how many Collaboration Products achieve such Events and (ii) only
once with respect to each Collaboration Product.
For the avoidance of doubt, the Parties confirm and agree that no amount payable
under Section 4.4 of the Agreement or this Exhibit D shall reduce any royalties
payable under Article 5 of the Agreement or any of the other Exhibits thereto.
[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Royalties with respect to 3454 Products

1.  
Royalties for Neurological Indications. Roche shall pay to Memory the following
payments for a given 3454 Product having a Regulatory Approval for a
Neurological Indication, based upon the Net Sales of such 3454 Product, which
such Net Sales shall be subject to adjustment as provided in Article 5 of the
Agreement and this Exhibit E. Such royalty payments shall be calculated by
multiplying the following percentages by the following annual Net Sales of such
3454 Product (all Net Sales amounts in $ US million):

                Annual Net Sales     Percent (%) of Net Sales    
> 0 - < [*]
    [*]    
> [*] - < [*]
    [*]    
> [*] - < [*]
    [*]    
> [*]
    [*]    

   
By way of illustration, assume in calendar year 2012 that (i) Net Sales of the
3454 Product total $ [*] and (ii) no adjustments or deductions to payments under
Article 5 of the Agreement or this Exhibit E apply. The royalties due and
payable by Roche to Memory for such Net Sales would be $ [*], calculated as
follows:

                            Applicable           Net Sales (in     Sales-Based
Payment     Amount Payable (in     millions)     Percentage     millions)    
US$ [*]
    [*] %     US$ [*]    
US$ [*]
    [*] %     US$ [*]    
US$ [*]
    [*] %     US$ [*]    
US$ [*]
    [*] %     US$ [*]    
Total
          US$ [*]    

2.  
Royalties for Psychiatric Indications. Roche shall pay to Memory the following
payments for a given 3454 Product having a Regulatory Approval for a Psychiatric
Indication, based upon the Net Sales of such 3454 Product, which such Net Sales
shall be subject to adjustment as provided in Article 5 of the Agreement and
this Exhibit E. Such royalty payments shall be calculated by multiplying the
following percentages by the following annual worldwide Net Sales of such 3454
Product (all Net Sales amounts in $ US million):

                Annual Net Sales     Percent (%) of Net Sales    
> 0 - < [*]
    [*]    
> [*] - < [*]
    [*]    
> [*] - < [*]
    [*]    
> [*]
    [*]    

[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Royalties with respect to Memory Products
Roche shall pay to Memory the following payments for each Memory Product having
a Regulatory Approval for any Indication, based upon the Net Sales of such
Memory Product, which such Net Sales shall be subject to adjustment as provided
in Article 5 of the Agreement and this Exhibit F. Such royalty payments shall be
calculated by multiplying the following percentages by the following annual Net
Sales of such Memory Product (all Net Sales amounts in $ US million):

                Annual Net Sales     Percent (%) of Net Sales    
> 0 - < [*]
    [*]    
> [*] - < [*]
    [*]    
> [*]
    [*]    

By way of illustration, assume in calendar year 2012 that (i) Net Sales of
Memory Products total $[1,700,000,000] and (ii) no adjustments or deductions to
payments under Article 5 of the Agreement or this Exhibit F apply. The royalties
due and payable by Roche to Memory for such Net Sales would be $ [165 million],
calculated as follows:

                            Applicable           Net Sales (in     Sales-Based
Payment     Amount Payable (in     millions)     Percentage     millions)    
US$[*]
    [*] %     US$[*]    
US$[*]
    [*] %     US$[*]    
US$[*]
    [*] %     US$[*]    
Total
          US$[*]    

[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Royalties with respect to Collaboration Products
Roche shall pay to Memory the following payments for each Collaboration Product
having a Regulatory Approval for any Indication, based upon the Net Sales of
such Collaboration Product, which such Net Sales shall be subject to adjustment
as provided in Article 5 of the Agreement and this Exhibit G. Such royalty
payments shall be calculated by multiplying the following percentages by the
following annual Net Sales of such Collaboration Product (all Net Sales amounts
in $ US million):

                Annual Net Sales     Percent (%) of Net Sales     > 0 - < [*]  
  [*]    
> [*] - < [*]
    [*]    
> [*]
    [*]    

     By way of illustration, assume in calendar year 2012 that (i) Net Sales of
Collaboration Products total $[*] and (ii) no adjustments or deductions to
payments under Article 5 of the Agreement or this Exhibit G apply. The royalties
due and payable by Roche to Memory for such Net Sales would be $[*], calculated
as follows:

                            Applicable           Net Sales (in     Sales-Based
Payment     Amount Payable (in     millions)     Percentage     millions)    
US$[*]
    [*] %     US$[*]    
US$[*]
    [*] %     US$[*]    
US$[*]
    [*] %     US$[*]    
Total
          US$[*]    

[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Intentionally Omitted
[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Memory Patent Rights
[*]
[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



EXHIBIT J
Memory Patent Rights Primarily Applicable
to Memory Screening Technology
[*]
[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



EXHIBIT K
Heads of Agreement for Co-Promotion
of 3454 Product
     1. Memory Election to Co-Promote. Memory shall have the right to elect to
co-promote each 3454 Product in the US, on a Product-by-Product basis, during
the Co-Promotion Term beginning on the date of the first commercial sale of such
3454 Product in the Co-Promotion Territory. Within forty-five (45) days after
the end of Phase II with respect to each 3454 Product, Roche shall provide
Memory with (i) the results and analysis of Phase II studies, and (ii) Roche’s
then final, approved Phase III development plan (including budget). Memory shall
exercise its co-promotion right with respect to each 3454 Product by giving
written notice thereof to Roche within forty-five (45) days after receipt of the
items described in the immediately preceding sentence.
     2. Co-Promotion Territory. United States of America and its possessions and
territories, including Puerto Rico.
     3. Term and Termination. The Co-Promotion Term for each 3454 Product shall
be for a period of ten (10) years from the first commercialization of such 3454
Product in the first approved co-promotion indication in the Co-Promotion
Territory. Memory shall have the right to terminate the Co-Promotion Agreement
with respect to any 3454 Product if the Net Sales thereof in the US are less
than an amount for which a co-promotion arrangement for such 3454 Product would
be financially practicable and profitable.
     4. Assignability. Memory may not assign its co-promotion rights without
Roche’s express written consent.
     5. Additional Indications. The co-promotion by the Parties with respect to
any 3454 Product that has received a Regulatory Approval for a Neurological
Indication or a Psychiatric Indication and has been the subject of a Launch in
the US shall extend to any additional Neurological Indication or Psychiatric
Indication which Roche determines to obtain the applicable Regulatory Approvals
to market and sell the 3454 Product in the US for such additional Neurological
Indication or Psychiatric Indication. In such case, Memory shall be responsible
for [*] percent ([*]%) of the cost of obtaining such Regulatory Approvals,
including the cost of conducting clinical trials, which shall be paid by Memory
to Roche promptly after Roche obtains all Regulatory Approvals for such 3454
Product in the US to enable Roche and Memory to market and sell such 3454
Product in the US for such additional Neurological Indication or Psychiatric
Indication.
          If Roche has received all Regulatory Approvals in the US to market and
sell a 3454 Product for a Neurological Indication or a Psychiatric Indication
and an Other Indication and is the subject of co-promotion by Memory, the
Parties shall negotiate in good faith and agree upon an equitable adjustment to
the compensation and cost-sharing provisions set forth in the Co-Promotion
Agreement, to account for the fact that Memory shall not have any right or
obligation to co-promote such 3454 Product for the Other Indication.
[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



     6. Financials. If Memory exercises its right to co-promote a 3454 Product
in the Co-Promotion Territory, Memory will be responsible for (i) carrying out
[*] percent ([*]%) of the 3454 Product detailing and (ii) [*] percent ([*]%) of
the marketing costs of such 3454 Product in the US; and Memory shall be entitled
to receive from Roche [*] percent ([*]%) of the gross profits from the sale of
such 3454 Product in the US. For avoidance of doubt, the marketing costs
referred to in Section 5(ii) hereto do not include any direct cost of Roche
field force; by way of example, but not limitation, marketing costs include
direct to consumer advertising, professional journal advertising and
professional symposia. In addition, if Memory exercises its right to co-promote
a 3454 Product, the royalties otherwise payable by Roche to Memory hereunder
with respect to the Net Sales of such 3454 Product in the US shall be reduced by
[*] percent ([*]%). Furthermore, in order to exercise its right to co-promote a
3454 Product, Memory must make a one-time payment to Roche in the amount of [*]
percent ([*]%) of Roche’s budgeted Phase III global development costs for such
3454 Product as set forth in Roche’s final, approved Phase III development plan
(including budget).
     7. Governance. Within ninety (90) days after Memory’s notice to Roche that
it wishes to co-promote a 3454 Product, the Parties shall form a Joint
Promotional Team (“JPT”), which will oversee the co-promotional activities of
the Parties with respect to such 3454 Product. Consistent with prudent business
practices, the JPT will discuss co-promotional activities relating to such 3454
Product and establish mechanisms for achieving an effective co-promotion
collaboration. The JPT shall be comprised of three Roche representatives and one
Memory representative, and a Roche representative will be Chair of the JPT. Each
Party shall have one collective vote, and decisions shall be made by consensus.
For avoidance of doubt, the final decision in all co-promotion matters will
reside with Roche.
     8. Memory’s Obligations. Memory must provide at least [*] percent ([*]%) of
the total promotional effort in a given calendar year as established by number
and type of details in accordance with the Co-Promotion Plan. Memory may not
subcontract its field sales force to fulfill its co-promotion obligations.
     9. Roche’s Obligations and Authority. Roche shall be ultimately responsible
for establishing and modifying the terms and conditions with respect to the sale
of the 3454 Product, including, without limitation, pricing for the 3454
Product. Roche shall provide Memory, without charge, with copies of relevant
training materials regarding the detailing and promotion of the 3454 Product.
Memory shall then supply such copies of such training materials to its sales
force. Roche may elect, at its discretion, to make available sales and training
personnel to assist Memory in training Memory’s sales force to detail and
promote the 3454 Product. For avoidance of doubt, each Party has final
responsibility for the adequate training of its own sales force.
     10. Non-Solicitation. Neither Party shall recruit sales personnel from the
other Party.
     11. Reporting Provisions. The Parties will negotiate in good faith and
agree to appropriate reporting provisions to be included in the Co-Promotion
Agreement. Memory shall have an obligation to report adverse events to Roche in
a timely fashion.
[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



     12. Indemnification. Each Party shall indemnify the other Party for all
claims related to the marketing or promotion of the 3454 Product to the extent
that such Party is negligent or fails to promote the 3454 Product in accordance
with applicable federal and state laws.
     13. Full Agreement. Consistent with the terms of this Heads of Agreement,
the Co-Promotion Agreement shall contain ordinary and customary terms for an
agreement in which a pharmaceutical product of like nature is jointly
co-promoted and detailed in the US, such as insurance, additional warranties and
the like.
[*] CONFIDENTIAL TREATMENT REQUESTED

 



--------------------------------------------------------------------------------



 



EXHIBIT L
Included Roche Compounds
[*]
[*] CONFIDENTIAL TREATMENT REQUESTED

 